Exhibit 10.1

 

TRIPLE NET SPACE LEASE

 

between

 

MARY AVENUE OFFICE LLC

 

as

 

LESSOR

 

and

 

BLUE COAT SYSTEMS, INC.,

 

a Delaware corporation

 

as

 

LESSEE

 

for

 

PREMISES

 

at

 

420 North Mary Avenue

 

Sunnyvale, California

 

1



--------------------------------------------------------------------------------

 

ARTICLE I

PARTIES

 

Section 1.01 Parties.

 

This Lease, dated for reference purposes, and effective as of April 21, 2005, is
made by and between MARY AVENUE OFFICE LLC, a California limited liability
company (“Lessor”) and BLUE COAT SYSTEMS, INC., a Delaware corporation
(“Lessee”).

 

ARTICLE II

PREMISES

 

Section 2.01 Demise of Premises.

 

Lessor hereby leases to Lessee and Lessee leases from Lessor for the Lease Term,
at the rental, and upon all of the terms and conditions set forth herein,
certain space consisting of an agreed one hundred sixteen thousand five hundred
eighty-six (116,586) square foot building (the “Building”) commonly known as 420
North Mary Avenue in Santa Clara, California which is one of three free
standing, office and research and development buildings (“Buildings”) on real
property situated in the City of Sunnyvale, County of Santa Clara, State of
California and commonly known as 410 through 430 North Mary Avenue. The
Building, together with the real property described in Exhibit A attached hereto
are hereinafter referred to as the “Premises.” Lessor reserves the right to
access and use the restrooms and janitor, telephone and electrical closets (as
well as the space above any dropped ceilings), and any MPOEs on the Premises for
cabling, wiring, pipes and other Building system elements. The rentable square
footage of the Premises, Building and other Buildings (the “Rentable Area”) has
been determined and certified by Lessor’s architect by a method described as
“dripline,” whereby the measurement encompasses the outermost perimeter of the
constructed building, including every projection thereof and all area beneath
each such projection, whether or not enclosed, with no deduction for any inward
deviation of structure and with the measurement being made floor by floor, but
beginning from the top of the Building. The Premises, the Buildings and
appurtenances described herein, including Common Area (defined below), and all
other improvements at 410 through 430 North Mary Avenue together with the land
on which the same are located are together designated as the project
(“Project”).

 

Section 2.02 Common Area.

 

During the Lease Term, Lessee shall have the non-exclusive right to use the
Common Area defined herein. Lessor reserves the right to modify the Common Area,
including increasing or reducing the size, adding additional buildings,
structures or other improvements or changing the use, configuration and elements
thereof in its sole discretion and to close or restrict access from time to time
for repair, maintenance or construction or to prevent a dedication thereof,
provided that Lessee nonetheless (i) shall have reasonable access to parking and
the Premises during such activities; and (ii) such modifications, when
completed, shall not unreasonably interfere with or restrict Lessee’s possession
and use of the Premises. Lessor further reserves the right to establish, repeal
and amend from time to time rules and regulations for the use of the Common Area
and to grant reciprocal easements or other rights to use the

 

2



--------------------------------------------------------------------------------

Common Area to owners of other property provided that no amendment to the rules
and regulations shall unreasonably interfere with or restrict Lessee’s use of
the Premises or unreasonably and materially increase Lessee’s Share of Operating
Expenses and provided further, to the extent of any conflict between an express
provision of this Lease (other than the attached Rules and Regulations) and such
amended Common Area rules and regulations, this Lease controls. “Common Area”
means all portions of the Project other than the Buildings, including
landscaping, sidewalks, walkways, driveways, curbs, parking lots (including
striping), roadways within the Project, sprinkler systems, lighting, surface
water drainage systems and additional or different facilities as Lessor may from
time to time designate or install or make available for the use by Lessee in
common with others.

 

Section 2.03 Parking.

 

Lessee shall have the non-exclusive use of Lessee’s proportionate share
(calculated using the same method as Lessee’s Share below) of the parking spaces
located within the Common Area, which is currently three and one half (3.5)
spaces per one thousand (1,000) square feet of useable space within the
Premises; provided, however, that: (i) ten (10) of such parking spaces shall be
provided to Lessee on an exclusive basis for the visitors of Lessee at a
location in front of the Premises in the approximate locations indicated on
Schedule 2 attached hereto and marked in stencil to state “Blue Coat Systems
Visitor,” and (ii) that the parking podium, while still considered part of the
Common Area, shall be for the exclusive use of Lessee. In the event Lessor
elects or is required by any law to limit or control parking at the Premises,
whether by validation of parking tickets or any other method of assessment,
Lessee agrees to participate in such validation or assessment program under such
reasonable rules and regulations as are from time to time established by Lessor.
Lessor agrees that Lessee’s access to parking shall not be unreasonably limited
beyond any requirement of law by any such rules and regulations. All costs
associated with parking shall be an element of Common Area costs payable
hereunder in Article VI for reimbursement of repair, replacement and maintenance
costs and expenses, and in Article IX for payment or reimbursement of any real
property taxes including governmental or public authority charges, fees or
impositions of any nature hereafter imposed.

 

Section 2.04 Furniture.

 

During the Lease Term and any properly exercised Extension Term Lessor shall
also lease to Lessee the furniture described in Schedule 1 attached hereto
(collectively, the “Furniture”). Lessee shall not have, or at any time acquire,
any right, title or interest in the Furniture (event to the extent that Lessee
uses the Allowance (as defined in Section 6.05 below) for modifications to or
purchase of additional Furniture to the Premises, except the right to possession
and use of the Furniture during the Lease Term. Lessee shall maintain the
Furniture in good working order and condition during the Lease Term, at Lessee’s
sole expense, ordinary wear and tear excepted. Lessee shall not modify or alter
the Furniture, or remove the Furniture without the prior written consent of
Lessor and, upon the expiration or earlier termination of this Lease, deliver
the Furniture to Lessor in the same condition in which it was received from
Lessor on the Commencement Date, reasonable wear and tear excepted. Lessor
shall, at Lessor’s sole expense, perform one of the following modifications to
the Furniture, at Lessee’s election: (i) increase the height of all 51” high
panels to 64 ½” using an add-on privacy screen panel provided

 

3



--------------------------------------------------------------------------------

by Sidemark with the following specifications: ¼” thick x 14 ½” high with two
(2) end posts and center bracket, using 3-form with varia/solo panel material,
or (ii) increase the height of seventy-five percent (75%) of the existing 51”
panels to 64 ½” by replacing the existing 51” panel with a new 64 ½” panel to
match existing finishes. In addition, Lessor shall, at Lessor’s sole expense,
replace the perforated panel in the storage wall with a solid panel to match the
existing finish. Lessor shall also provide Lessee with an improvement allowance
(the “Workstation Allowance”) in an amount of up to Ten Thousand Dollars
($10,000) to be used to reconfigure up to fifteen percent (15%) of the existing
workstations. The Workstation Allowance shall be paid to Lessee in one lump sum
payment upon Lessee’s delivery of invoices evidencing such expenses, along with
lien releases (as relevant) for such work. The Workstation Allowance must be
used by Lessee on or before June 30, 2006 or it shall be deemed forfeited by
Lessee.

 

ARTICLE III

TERM

 

Section 3.01 Lease Term.

 

(a) Commencement Date.

 

The term of this Lease (“Lease Term”) shall begin on September 1, 2005 or any
earlier date on which Lessee or Lessee’s invitees commences Lessee’s business
operations at the Premises (the “Commencement Date”) and expire, unless sooner
terminated as provided for herein, on August 31, 2010 (“Expiration Date”). The
parties shall execute a “Memorandum of Commencement of Lease Term” on the
Commencement Date and shall be substantially in the form attached hereto as
Exhibit “B”.

 

Section 3.02 Option to Extend.

 

(a) Exercise.

 

Lessee is given one (1) option to extend the Lease Term (the “Option to Extend”)
for one (1) five (5) year period (“Extended Term”) following the date on which
the initial Lease Term would otherwise expire, which option may be exercised
only by written notice (“Option Notice”) from Lessee to Lessor given not less
than twelve (12) months prior to the end of the initial Lease Term (“Option
Exercise Date”); provided, however, if any of the Conditions to the Option to
Extend are not met on the Option Exercise Date or on any day thereafter on or
before the last day of the initial Lease Term, the Option Notice shall be
totally ineffective, and this Lease shall expire on the last day of the initial
Lease Term, if not sooner terminated. As used herein, the term “Conditions to
the Option to Extend” shall mean all of the following conditions to the
effectiveness of Lessee’s exercise of the Option to Extend: (i) Lessee is not in
default under this Lease, (ii) Lessee has not assigned this Lease to any party
other then an Affiliate, (iii) Lessee has not sublet more than fifty percent
(50%) of the rentable square footage of the Premises to any party other than an
Affiliate, (iv) Lessee or any Affiliate thereof is then in physical occupancy of
at least fifty percent (50%) of the then-existing rentable square footage of the
Premises and (v) Lessee has not been in default beyond any applicable grace and
cure periods hereunder during the initial Lease Term on more than three (3)
occasions.

 

4



--------------------------------------------------------------------------------

(b) Extended Term Rent.

 

In the event Lessee exercises the Option to Extend set forth herein, all the
terms and conditions of this Lease shall continue to apply to the Extended Term,
except that the Base Rent payable by Lessee during the Extended Term shall be
equal to ninety-five percent (95%) of Fair Market Rent (defined below), as
determined under subparagraph (c) below. “FairMarket Rent” shall mean the
effective rate being charged (including periodic adjustments thereto as
applicable during the period of the Extended Term), for comparable space in
similar buildings in the vicinity, i.e., of a similar age and quality
considering any recent renovations or modernization, and floor plate size or, if
such comparable space is not available, adjustments shall be made in the
determination of Fair Market Rent to reflect the age and quality of the Building
and Premises as contrasted to other buildings used for comparison purposes, with
similar amenities, taking into consideration: size, location, floor level,
leasehold improvements or allowances provided or to be provided, term of the
lease, extent of services to be provided, the time that the particular rate
under consideration became or is to become effective, and any other relevant
terms or conditions applicable to both new and renewing tenants.

 

(c) Determination of Fair Market Rent.

 

(i) Negotiation.

 

At any time prior to Lessee’s delivery of the Option Notice to Lessor, but in no
event earlier than fifteen (15) months prior to the expiration of the initial
Lease Term, Lessee may request in writing that Lessor provide Lessee with a
written estimate (the “Rent Estimate”) in the form of a range of potential
rental rates, of Lessor’s determination of the Fair Market Rent for the Premises
for the Extended Term. Lessor shall deliver such Rent Estimate to Lessee within
fifteen (15) business days of receipt of Lessee’s request therefor. The parties
hereto acknowledge and agree that the Rent Estimate shall not be a binding
agreement upon either party as to the Fair Market Rent for the Extended Term or
an exercise by Lessee of Lessee’s Option to Extend. Such Rent Estimate is to be
provided merely as an accommodation to Lessee in order to assist Lessee in
determining whether to exercise Lessee’s Option to Extend hereunder. If Lessee
so exercises its Option to Extend in a timely manner, the parties shall then
meet in good faith to negotiate the Base Rent for the Premises for the Extended
Term, during the first thirty (30) days after the date of the delivery by Lessee
of the Option Notice (the “Negotiation Period”). If, during the Negotiation
Period, the parties agree on the Base Rent applicable to the Premises for the
corresponding Extended Term, then such agreed amount shall be the Base Rent
payable by Lessee during such Extended Term.

 

(ii) Arbitration.

 

In the event that the parties are unable to agree on the Base Rent for the
Premises within the Negotiation Period, then within ten (10) business days after
the expiration of the Negotiation Period, each party shall separately designate
to the other in writing an appraiser to make this determination. Each appraiser
designated shall be a member of MAI and shall have at least ten (10) years
experience in appraising commercial real property, of similar quality and use as
the Premises, in Santa Clara County. The failure of either party to appoint an
appraiser within the time allowed shall be deemed equivalent to appointing the
appraiser appointed by the other party, who shall then determine the Fair Market
Rent for the Premises for the Extended Term. Within five (5) business days of
their appointment, the two designated appraisers shall jointly

 

5



--------------------------------------------------------------------------------

designate a third similarly qualified appraiser. Within thirty (30) days after
their appointment, each of the two appointed appraisers shall submit to the
third appraiser a sealed envelope containing such appointed appraiser’s good
faith determination of the Fair Market Rent for the Premises for the Extended
Term in accordance with the procedures and guidelines set forth herein;
concurrently with such delivery, each such appraiser shall deliver a copy of his
or her determination to the other appraiser. The third appraiser shall within
ten (10) days following receipt of such submissions, then determine which of the
two appraisers’ determinations most closely reflects Fair Market Rent as defined
above. The determination most closely reflecting the third appraiser’s
determination shall be deemed to be the Fair Market Rent for the Premises during
the Extended Term; the third appraiser shall have no rights to adjust, amend or
otherwise alter the determinations made by the appraiser selected by the
parties, but must select one or the other of such appraisers’ submissions. The
determination by such third appraiser shall be final and binding upon the
parties. Said third appraiser shall, upon selecting the determination which most
closely reflects Fair Market Rent, concurrently notify both parties hereto. The
Base Rent for the Extended Term shall be the determination so selected. The
parties shall share the appraisal expenses equally. If the Extended Term begins
prior to the determination of Fair Market Rent, Lessee shall pay monthly
installments of Base Rent equal to one hundred ten percent (110%) of the monthly
installment of Base Rent in effect for the last year of the initial Lease Term
(in lieu of “holdover rent” payable under Section 17.09(b)). Once a
determination is made, any over payment or under payment shall be reimbursed as
a credit against, or paid by adding to, the monthly installment of Base Rent
next falling due.

 

Section 3.03 Early Entry.

 

Notwithstanding anything herein to the contrary, upon the execution of this
Lease by Lessor and Lessee, provided that Lessee has delivered to Lessor the
Letter of Credit Security, the first month’s Base Rent and certificates
evidencing the insurance described in Article VII below, Lessee and Lessee’s
invitees may enter the Premises, at Lessee’s sole risk, for the sole purpose of
installation of Lessee’s trade fixtures, equipment, telecommunications systems
and other equipment thereon. Lessee’s occupancy of the Premises prior to the
Commencement Date shall be on all of the terms and conditions of this Lease
(including the obligation to pay utilities described in Section 10.01 below),
except the obligation to pay Base Rent, Operating Expenses and real property
taxes. Lessee and Lessee’s agents, employees, representatives and contractors
shall at all times during such period of early entry avoid interfering with
Lessor’s ongoing work in substantially completing the improvements to be
constructed by Lessor therein.

 

ARTICLE IV

RENT: TRIPLE NET LEASE

 

Section 4.01 Base Rent.

 

Subject to the terms of this Section 4.01 below, Lessee shall pay to Lessor the
Base Rent described below, in advance, on the first day of each calendar month
of the Lease Term, commencing on September 1, 2005. The Base Rent due hereunder
for the ninth month of the Lease Term shall be paid upon execution of this
Lease. Base Rent for any period during the Lease Term which is for less than one
month shall be a pro rata portion of the monthly installment (based on the
actual days in that month). Lessee may (but shall not be required to)

 

6



--------------------------------------------------------------------------------

make payment to Lessor by electronic funds transfer or direct deposit account of
all amounts required by the terms of this Lease to be paid by Lessee. The
monthly Base Rent installments due hereunder shall be as described below.
Notwithstanding anything herein to the contrary, provided that Lessee is never
in default hereunder beyond any applicable cure period during the first twelve
(12) months of the Lease Term so that Lessor properly exercises Lessor’s
remedies pursuant to Subsection 12.02 of this Lease, then the Base Rent for the
first six (6) months of the Lease Term in the aggregate amount of Five Hundred
Seventy-Three Thousand Six Hundred Three and 12/100 Dollars ($573,603.12) (the
“Excused Base Rent”) shall be excused and Lessee shall have no obligation
whatsoever to pay such Excused Base Rent. However, should Lessee default
hereunder beyond any applicable cure period during such twelve (12) month period
such that Lessor properly exercises Lessor’s remedies pursuant to Subsection
12.02 of this Lease, then the Excused Base Rent shall no longer be excused and
shall become an obligation of Lessee hereunder, and Lessor shall be entitled to
seek recovery of the Excused Base Rent as part of the damages to which Lessor is
entitled pursuant to the terms of this Lease.

 

Months

--------------------------------------------------------------------------------

   Rental
Rate


--------------------------------------------------------------------------------

   Sq. Ft.


--------------------------------------------------------------------------------

   Monthly


--------------------------------------------------------------------------------

   Annually


--------------------------------------------------------------------------------

1-12

   $ 0.82    116,586    $ 95,600.52    $ 1,147,206.24

13-18

   $ 0.887    116,586    $ 103,411.78    $ 1,240,941.38

19-24

   $ 1.38    116,586    $ 160,888.68    $ 1,930,664.16

25-36

   $ 1.43    116,586    $ 166,717.98    $ 2,000,615.76

37-48

   $ 1.49    116,586    $ 173,713.14    $ 2,084,557.68

49-60

   $ 1.54    116.586    $ 179,542.44    $ 2,154,509.28

 

Section 4.02 Absolute Triple Net Lease.

 

This Lease is what is commonly called a “Absolute Triple Net Lease,” it being
understood that Lessor shall receive the Base Rent set forth in Section 4.01
free and clear of any and all expenses, costs, impositions, taxes, assessments,
liens or charges of any nature whatsoever. Lessee shall pay all rent in lawful
money of the United States of America to Lessor at the notice address stated
herein or to such other persons or at such other places as Lessor may designate
in writing on or before the due date specified for same without prior demand,
set-off or deduction of any nature whatsoever. It is the intention of the
parties hereto that this Lease shall not be terminable for any reason by Lessee
and that Lessee shall in no event be entitled to any abatement of or reduction
in rent payable under this Lease, except as herein expressly provided in
Articles VIII and XIII, concerning destruction and condemnation. Any present or
future law to the contrary shall not alter this agreement of the parties.

 

Section 4.03 Additional Rent.

 

In addition to the Base Rent reserved by Section 4.01, Lessee shall pay,
beginning on the Commencement Date and continuing throughout the Lease Term (and
notwithstanding the waiver of Base Rent payments as provided in Section 4.01) as
Additional Rent (i) 100% as to amounts applicable solely to the Premises and
Lessee’s Share (as defined in

 

7



--------------------------------------------------------------------------------

Section 4.04(c) below) as to amounts applicable to Building, the Project and the
Common Area of all taxes, assessments, fees and other impositions payable by
Lessee in accordance with the provisions of Article IX and insurance premiums in
accordance with the provisions of Article VII, (ii) Lessee’s Share of Operating
Expenses defined below, and (iii) any other charges, costs and expenses whether
or not contemplated which may arise under any provision of this Lease during the
Lease Term, plus a Management Fee to Lessor equal to three percent (3%) of the
Base Rent (the monthly Base Rent for the first six (6) months of the Lease Term
is hereby agreed to be Ninety-Five Thousand Six Hundred and 52/100 Dollars
($95,600.52) for the purposes of calculation of the Management Fee during such
initial six (6) month period). The Management Fee is due and payable, in
advance, with each installment of Base Rent . All of such charges, costs,
expenses, Management Fee and all other amounts payable by Lessee hereunder,
shall constitute Additional Rent, and upon the failure of Lessee to pay any of
such charges, costs or expenses, Lessor shall have the same rights and remedies
as otherwise provided in this Lease for the failure of Lessee to pay Base Rent.

 

Section 4.04 Operating Expenses.

 

(a) Definition.

 

“Operating Expenses” shall mean and include those actual costs or expenses of
the Premises, Building or Project described in Articles VI, VII or IX, as well
as all actual costs and expenses of every kind and nature paid or incurred by
Lessor (whether obligated to do so or undertaken at Lessor’s discretion) in the
ownership, operation, maintenance, repair and replacement of the Common Areas.
Such cost and expenses shall include, but not be limited to, costs of cleaning;
lighting; maintaining, repairing and replacing all Common Area improvements and
elements and if a capital item, to be amortized as set forth hereafter
(replacing shall be deemed to include but not be limited to the replacement of
light poles and fixtures, storm and sanitary sewers, parking lots, driveways and
roads as well as roof, roof membrane and other Building elements which are the
responsibility of Lessor to maintain, repair and replace under this Lease),
supplies, tools, equipment and materials used in the operation and maintenance
of the Project; snow removal; parking lot striping; removal of trash, rubbish,
garbage and other refuse; painting; removal of graffiti; painting of exterior
walls; landscaping; providing security to the extent Lessor determines in its
sole discretion to do so (including security systems and/or systems designed to
safeguard life or property against acts of God and/or criminal and/or negligent
acts, and the costs of maintaining of same); personal property taxes; fire
protection and fire hydrant charges (including fire protection system signaling
devices, now or hereafter required, and the costs of maintaining of same); water
and sewer charges; utility charges; license and permit fees necessary to operate
and maintain the Project; the initial cost or the reasonable depreciation of
equipment used in operating and maintaining the Common Areas which is expensed
or amortized, as hereafter provided: respectively by Lessor in its good faith
discretion using accounting practices commonly utilized in the commercial real
estate industry, consistently applied and rent paid for leasing any such
equipment; reasonable cost of on or off site storage space of any and all items
used in conjunction with the operation, maintenance and management of the
Project, including but not limited to tools, machinery, records, decorations,
tables, benches, supplies and meters; the cost of and installation cost of any
and all items which are installed for the purpose of reducing Operating
Expenses, increasing building or public safety or which may be then required by
governmental authority, laws, statutes, ordinances and/or

 

8



--------------------------------------------------------------------------------

regulations; total compensation and benefits (including premiums for workers’
compensation and other insurance) paid to or on behalf of Lessor’s employees,
agents, consultants and contractors, including but not limited to full or part
time on-site management or maintenance personnel.

 

Notwithstanding the above, if Lessee’s Share of the cost of any particular
capital expenditure to the Project exceeds Fifteen Thousand Dollars ($15,000),
or if Lessee’s Share of the cost of any particular capital expenditure to the
Building exceeds Thirty Thousand Dollars ($30,000), then such cost shall be
amortized over its useful life, and the amount includible in Operating Expenses
shall be limited to the monthly amortized cost thereof. The determination of
what constitutes a capital expenditure and the useful life applicable thereto
shall be made by Lessor in its good faith discretion using accounting practices
commonly utilized in the commercial real estate industry, consistently applied.
Notwithstanding the foregoing, capital expenditures shall be limited to the
following four (4) events only: those that are (a) reasonably intended to reduce
operating costs or energy consumption; (b) required after the date of this Lease
under any governmental law or regulations that was not applicable to the Project
at the time it was original constructed; (c) for repair or replacement of any
equipment or improvements needed to operate and/or maintain the Building, the
Common Areas and/or the Project at the same quality levels as prior to the
repair or replacement; or (d) for capital items in which the useful life has run
out, or which have deteriorated to the extent that Lessor, in Lessor’s
reasonable opinion, feels that the repair or replacement of such capital items
is necessary.

 

(b) Payment.

 

Lessee shall pay Lessee’s Share of Operating Expenses, as Additional Rent, in
monthly installments on the first day of each month in an amount set forth in a
written estimate by Lessor. Lessor agrees that it will base its estimate on
Lessor’s experience in managing the Project and in a reasonable manner. As soon
as available following the time period used by Lessor in determining Lessor’s
annual Operating Expenses, Lessor shall furnish to Lessee a statement
(hereinafter referred to as “Lessor’s Statement”) of the actual amount of
Lessee’s Share of such Operating Expenses for such period. Within thirty (30)
days thereafter, Lessee shall pay to Lessor, as Additional Rent, or Lessor shall
apply as a credit to Additional Rent next falling due (or if the Lease Term has
expired or terminated and there remains no money due to Lessor, remit to
Lessee), as the case may be, the difference between the estimated amounts paid
by Lessee and the actual amount of Lessee’s Share of Operating Expenses for such
period as shown by such Statement. Lessee’s Share of Operating Expenses for the
ensuing estimation period shall be adjusted upward or downward based upon
Lessor’s Statement.

 

(c) Lessee’s Share.

 

For purposes hereof, “Lessee’s Share” shall mean (i) as to amounts incurred by
Lessor for the sole benefit of Lessee which are billed directly to Lessee, all
of such amounts, (ii) as to amounts allocable solely to Building, one hundred
percent (100%), and (iii) as to amounts allocable to the Project or Common Area,
the Rentable Area of Building divided by the Rentable Area of all Buildings at
the Project (irrespective of whether they are rented), in each case measured (at
the time in question) on a dripline basis. Subject to being increased or
decreased (in an amount Lessor shall, in good faith, determine), upon the
increase or reduction in the Rentable Area of the Building and Project,
respectively, Lessee’s Share of expenses incurred by

 

9



--------------------------------------------------------------------------------

Lessor for the sole benefit of Lessee which are billed directly to Lessee shall
be one hundred percent (100%) and Lessee’s Share of Operating Expenses for the
Project shall be thirty-three and one third percent (33.3%); provided, however,
that during the first eighteen (18) months of the Lease Term, Lessee’s Share of
the Operating Expenses incurred solely for the Building shall be sixty-six and
two thirds percent (66.66%) and Lessee’s Share of Operating Expenses for the
Project shall be twenty-two and twenty-two hundreths percent (22.22%). Rentable
Area of Building and of all Buildings at the Project shall not be reduced for
vacancies in the ordinary course of business.

 

(d) Exclusions.

 

For purposes of this Lease, the term Operating Expenses shall not include (and
Lessee shall have no liability for) any of the following: (i) any expenses
incurred by Lessor for the sole benefit of Lessee, which expenses are reimbursed
by Lessee pursuant to the other terms of this Lease, (ii) any expenses incurred
by Lessor for the benefit of all of the other tenants of the Project, but not
Lessee, which expenses are in fact reimbursed by all such other tenants, (iii)
any payments of interest or principal relating to any debt secured by Building
or the Project (except for any amounts due pursuant to Section 9.01(a) hereof),
(iv) Lessor’s non-cash depreciation and amortization of the initial construction
of any Common Area improvements; provided that nothing herein shall limit
Lessor’s ability to collect the cost of other capitalized items pursuant to the
terms of this Lease, (v) the cost of relocating any tenants of the Project, (vi)
the cost of any item for which Lessor is actually reimbursed by insurance,
condemnations, refund or rebate.(vii) any amount paid to any entity related to
Lessor which is in excess of the amount which would have been paid in the
absence of such relationship, (viii) any expenses for repairs or maintenance to
the extent actually recovered under any warranties or guarantees applicable to
Building or the Project, (ix) any cost of removing, encapsulating or handling
asbestos at the Project, (x) any cost or expense arising from any defaults by
Lessor under this Lease or any other lease in the Project, (xi) marketing costs,
costs of leasing commissions, attorneys’ fees and other costs and expenses
incurred in connection with negotiations or disputes with prospective tenants or
other occupants of the Building or Project, (xii) the cost of special services,
goods or materials provided to any other Lessee of the Project, and (xiii)
Lessor’s general overhead expenses not related to the Project.

 

Section 4.05 Lessee’s Right to Review Supporting Data.

 

(a) Exercise of Right by Lessee.

 

Provided that Lessee is not in default under this Lease and provided further
that Lessee strictly complies with the provisions of this Section 4.05, Lessee
shall have the right to reasonably review supporting data for any portion of a
Lessor’s statement that Lessee claims is incorrect. In order for Lessee to
exercise its right under this Section 4.05, Lessee shall, within thirty (30)
days after any Lessor’s Statement is sent, deliver a written notice to Lessor
specifying the portions of the Lessor’s statement that are claimed to be
incorrect, and Lessee shall simultaneously pay to Lessor all amounts due from
Lessee to Lessor as specified in the Lessor’s Statement. Except as expressly set
forth in subparagraph (c) below, in no event shall Lessee be entitled to
withhold, deduct, or offset any monetary obligation of Lessee to Lessor under
the Lease including, without limitation, Lessee’s obligation to make all Base
Rent payments and all

 

10



--------------------------------------------------------------------------------

payments for Additional Rent pending the completion of, and regardless of the
results of, any review under this Section 4.05. The right to review granted to
Lessee under this Section 4.05 may only be exercised once for any Lessor’s
Statement, and if Lessee fails to meet any of the above conditions as a
prerequisite to the exercise of such right, the right of Lessee under this
Section 4.05 for a particular Lessor’s Statement shall be deemed waived.

 

(b) Procedures for Review.

 

Lessee acknowledges that Lessor maintains its books and records for 420 N. Mary
and the Project at its offices in San Francisco, and Lessee therefore agrees
that any review and audit of the same and supporting data under this Section
shall occur at such location. Any review to be conducted by Lessee under this
Section shall be at the sole expense of Lessee and shall be conducted by an
independent (i.e., no then engaged by Lessee for any other purpose) firm of
certified public accountants of national standing on a non-contingency fee
basis. Lessee acknowledges and agrees that any supporting data reviewed under
this Section shall constitute confidential information of Lessor, which shall
not be disclosed to anyone other than the accountants performing the review and
the principals of Lessee who receive the results of the review. The disclosure
of such information or results of the review to any other person, by Lessee or
its agents, whether or not caused by the conduct of Lessee, shall constitute a
material breach of this Lease.

 

(c) Finding of Error.

 

Any errors disclosed by the review of supporting data under this Section shall
be promptly corrected, provided that Lessor shall have the right to cause
another review of the supporting data to be made by an independent (i.e., not
then engaged by Lessor for any other purposes) firm of certified public
accountants of Lessor’s choice. In the event of a disagreement between the two
accounting firms, the review that discloses the least amount of deviation from
the Lessor’s statement shall be deemed to be correct and its review shall be
final and binding on both Lessor and Lessee If the results of the review of
supporting data taking into account, if applicable, the results of any
additional review caused by Lessor reveal that Lessee has overpaid obligations
for a preceding period, the amount of such overpayment shall be credited against
Lessee’s subsequent installment obligations to pay Lessee’s Share of Additional
Rent, or if no Rent is owed, such overpayment shall be promptly refunded to
Lessee. In the event that such results show that Lessee has underpaid its
obligations for a preceding period, the amount of such underpayment shall be
paid by Lessee to Lessor with the next succeeding installment obligation of
Additional Rent or, if the Lease has terminated, in cash within thirty (30) days
after the determination of underpayment is delivered to Lessee. Each party shall
pay the cost and expense of its chosen accounting firm.

 

(d) Effect of Lessee’s Default.

 

In the event that Lessee becomes in default of its obligations under this Lease
at any time during the pendency of a review of records under this Section, said
right to review shall immediately cease and the matters originally set forth in
the Lessor’s statement shall be deemed to be correct.

 

11



--------------------------------------------------------------------------------

Section 4.06 Letter of Credit Security.

 

(a) Deposit of Letter of Credit Security

 

Lessee shall deposit with Lessor, no later than ten (10) business days after the
execution of this Lease, an unconditional, irrevocable letter of credit (“Letter
of Credit”) on a form acceptable to Lessor and, if required, Lessor’s lender(s),
and in favor of Beneficiary, defined below, in the amount of Three Hundred
Sixty-One Thousand Four Hundred Sixteen and 60/100 Dollars ($361,416.60) (the
“Letter of Credit Security”). “Beneficiary,” as used herein refers to either:
(x) Lessor as beneficiary, or (y) if required by Lessor’s lender(s), Lessor and
Lessor’s lender(s) as co-beneficiaries under the Letter of Credit Security. The
Letter of Credit Security shall: (i) be issued by a commercial money center bank
reasonably satisfactory to Lessor with retail branches in San Francisco,
California (the “Issuer”); (ii) be a standby, at-sight, irrevocable letter of
credit; (iii) be payable to Beneficiary; (iv) permit multiple, partial draws,
(v) provide that any draw on the Letter of Credit Security shall be made upon
receipt by the Issuer of a sight draft accompanied by a letter from Lessor
stating that Lessor is entitled to draw on the Letter of Credit Security; (vi)
provide for automatic annual extensions, without amendment (so-called
“evergreen” provision) with a final expiry date no sooner than ninety (90) days
after the end of the Lease Term; (vii) provide that is governed by the Uniform
Customs and Practice for Documentary Credits (1993 revisions) International
Chamber of Commerce Publication 500; and (viii) be cancelable if, and only if,
Issuer delivers to Beneficiary no less than sixty (60) days advance written
notice of Issuer’s intent to cancel. Lessee shall pay all costs, expenses,
points and/or fees incurred by Lessee in obtaining the Letter of Credit
Security.

 

(b) Lessor’s Right to Draw on Letter of Credit Security

 

The Letter of Credit Security shall be held by Lessor as security for the
faithful performance by Lessee of all of the terms, covenants, and conditions
this Lease applicable to Lessee. Lessor shall have the immediate right to draw
upon the Letter of Credit Security, in whole or in part and without prior notice
to Lessee, other than as required under this Lease, at any time and from time to
time: (i) if a default occurs under this Lease (beyond any applicable notice and
cure period), or (ii) Lessee either files a voluntary bankruptcy petition or an
involuntary bankruptcy petition is filed against Lessee by an entity or entities
other than Lessor, under 11 U.S.C. §101 et seq., or Lessee executes an
assignment for the benefit of creditors. No condition or term of this Lease
shall be deemed to render the Letter of Credit Security conditional, thereby
justifying the Issuer of the Letter of Credit Security in failing to honor a
drawing upon such Letter of Credit Security in a timely manner. The Letter of
Credit Security and its proceeds shall constitute Lessor’s sole and separate
property (and not Lessee’s property or, in the event of a bankruptcy filing by
or against Lessee, property of Lessee’s bankruptcy estate) and Lessor shall
immediately upon any draw (and without notice to Lessee) apply or offset the
proceeds of the Letter of Credit Security against: (i) any amounts payable by
Lessee under the Lease that are not paid when due, after the expiration of any
applicable notice and cure period; (ii) subject to the limitations of Section
7.07(d) below, all losses and damages that Lessor has suffered or may reasonably
estimate that it may suffer as a result of any default by Lessee under this
Lease, including any damages arising under Section 1951.2 of the California
Civil Code for rent due following termination of this Lease; (iii) any costs
incurred by Lessor in connection with a default by Lessee under this Lease
(including attorney’s fees); and (iv)subject

 

12



--------------------------------------------------------------------------------

to the limitations of Section 7.07(d) below, any other amount that Lessor may
spend or become obligated to spend by reason of Lessee’s default under this
Lease but in no event in excess of amounts to which the Lessor would be entitled
under the law. If any portion of the Letter of Credit Security is so drawn upon
or applied, Lessee shall, within five (5) business days after written demand
therefor, deposit cash with Issuer in an amount sufficient to restore the Letter
of Credit Security to its original amount; Lessee’s failure to do so shall be a
Default by Lessee. It is expressly understood that Lessor shall be relying on
Issuer rather than Lessee for the timely payment of proceeds under the Letter of
Credit Security and the rights of Lessor pursuant to this Section are in
addition to any rights which Lessor may have against Lessee pursuant to Article
XII below. Lessor shall not be required to keep the proceeds from the Letter of
Credit Security separate from Lessor’s general funds or be deemed a trustee of
same. Lessee hereby waives any and all rights Lessee may now or hereinafter
acquire pursuant to California Civil Code Section 1950.7, except with respect to
Lessee’s priority rights to the security deposit as it relates to Lessor’s
creditors or trustee in bankruptcy.

 

(c) Replacement Letter of Credit Security

 

If, for any reason whatsoever, the Letter of Credit Security becomes subject to
cancellation or expiration during the Lease Term, within thirty (30) days prior
to expiration of the Letter of Credit Security, Lessee shall cause the Issuer or
another bank satisfying the conditions of Section 4.06(a) above to issue and
deliver to Lessor a Letter of Credit Security to replace the expiring Letter of
Credit Security (the “Replacement Letter of Credit Security”). The Replacement
Letter of Credit Security shall be in the same amount as the original Letter of
Credit Security and shall be on the terms and conditions set forth in items (i)
through (viii) of Section 4.05(a) above. Failure of Lessee to cause the
Replacement Letter of Credit Security to be issued thirty (30) days prior to the
then pending expiration or cancellation shall entitle Lessor to fully draw down
on the existing Letter of Credit Security and, at Lessor’s election, shall be an
event of default under this Lease without any relevant notice and cure period.

 

(d) Transfer of Beneficiary

 

During the Lease Term Lessor may transfer its interest in the Lease or Lessor’s
lender may change. Lessor may request a change to Beneficiary under the Letter
of Credit Security to the successor of Lessor and/or Lessor’s lender (the
“Transferee”). Lessor and Lessee agree to cooperate in causing Issuer, at
Lessor’s cost, to timely issue a new Letter of Credit Security on the same terms
and conditions as the original Letter of Credit Security, except that the new
Letter of Credit Security shall be payable to the Transferee. Lessor shall
surrender the existing Letter of Credit Security to Lessee simultaneously with
Lessee’s delivery of the new Letter of Credit Security to Transferee.

 

(e) Return of the Letter of Credit Security

 

If Lessee fully and faithfully performs every provision of this Lease to be
performed by it, the Letter of Credit Security or any balance thereof shall be
returned (without interest) to Lessee (or, at Lessee’s option, to the last
assignee of Lessee’s interests hereunder) within thirty (30) days after the
expiration or earlier termination of the Lease and after Lessee has vacated the
Premises and surrendered possession; provided that if prior to the Lease

 

13



--------------------------------------------------------------------------------

Expiration Date a voluntary bankruptcy provision is filed by Lessee, or an
involuntary bankruptcy is filed against Lessee by any of Lessee’s creditors
other than Lessor, under 11 U.S.C. § 101 et seq., or Lessee executes an
assignment for the benefit of creditors, then Lessor shall not be obligated to
return the Letter of Credit Security or any proceeds of the Letter of Credit
Security until all statutes of limitations for any preference avoidance statutes
applicable to such bankruptcy or assignment for the benefit of creditors have
elapsed or the bankruptcy court or assignee, whichever is applicable, has
executed a binding release releasing Lessor of any and all liability for the
preferential transfers relating to payments made under this Lease, and Lessor
may retain and offset against any remaining Letter of Credit Security proceeds
the full amount Lessor is required to pay to any third party on account of
preferential transfers relating to this Lease. Lessor agrees it will cooperate
in providing Issuer with a letter of cancellation or such other reasonable
documentation as Issuer requests to effect the return and extinguishment of the
credit issued under the Letter of Credit Security.

 

(f) Acknowledgment of Parties

 

So long as the Letter of Credit Security is not reduced to cash in excess of the
damage and held by Lessor, Lessor and Lessee (a) acknowledge and agree that in
no event or circumstance shall the Letter of Credit Security or any renewal
thereof or substitute therefor or any proceeds thereof be deemed to be or
treated as a “security deposit” under any law applicable to security deposits in
the commercial context, including, but not limited to Section 1950.7 of the
California Civil Code, as such Section now exists or as it may be hereafter
amended or succeeded (the “Security Deposit Laws”), (b) acknowledge and agree
that the Letter of Credit Security (including any renewal thereof or substitute
therefor or any proceeds thereof) is not intended to serve as a security
deposit, and the Security Deposit Laws shall have no applicability or relevancy
thereto, and (c) waive any and all rights, duties and obligations that any such
party may now, or in the future will, have relating to or arising from the
Security Deposit Laws. Lessee hereby waives the provisions of Section 1950.7 of
the California Civil Code and all other provisions of law, now or hereafter in
effect, which (i) establish the time frame by which a Lessor must refund a
security deposit under a lease, and/or (ii) provide that a Lessor may claim from
a security deposit only those sums reasonably necessary to remedy defaults in
the payment of rent, to repair damage caused by a Lessee or to clean the
premises, it being agreed that, subject to the limitations of Section 7.07(d)
below, Lessor may, in addition, claim those sums specified in this Section 4.05
and/or those sums reasonably necessary to compensate Lessor for any loss or
damage caused by Lessee’s breach of this Lease, including any damages Lessor
suffers following termination of this Lease.

 

ARTICLE V

USE

 

Section 5.01 Permitted Use and Limitations on Use.

 

The Premises shall be used and occupied only for the following purposes: general
office, research and development, software or hardware laboratory purposes and
sales and for no other use, without Lessor’s prior written consent which shall
not be unreasonably withheld, conditioned or delayed so long as such use is
lawful and does not conflict with any other provision of this Lease including
without limitation the restrictions set forth in the following

 

14



--------------------------------------------------------------------------------

provisions of this Section. Lessee shall not use, suffer or permit the use of
the Premises in any manner that will tend to constitute waste, nuisance or
unlawful acts provided, that biological and chemical and other waste generated
and disposed of in the ordinary course of business for the permitted uses in
full and timely compliance with all applicable laws shall not be deemed a
violation of this Section 5.01. In no event shall it be unreasonable for Lessor
to withhold its consent as to uses other than those expressly permitted above
which it determines would tend to increase materially the wear of the Premises
or any part thereof or increase the potential liability of Lessor or decrease
the marketability, financability, leasability or value of the Premises or
Project. Lessee shall not do anything in or about the Premises which will (i)
cause structural injury to the Building or Premises, or (ii) cause damage to any
part of the Building or Premises except to the extent reasonably necessary for
the installation of Lessee’s trade fixtures and Lessee’s Alterations, and then
only in a manner and to the extent consistent with this Lease. Lessee shall not
operate any equipment within the Building or Premises which will (a) materially
damage the Building or the Common Area, (b) overload existing electrical systems
or other mechanical equipment servicing the Building, (c) impair the efficient
operation of the sprinkler system or the heating, ventilating or air
conditioning (“HVAC”) equipment within or servicing the Building, (d) damage,
overload or corrode the sanitary sewer system, or (e) damage the Common Area or
any other part of the Project. Lessee shall not attach, hang or suspend anything
from the ceiling, roof, walls (other than artwork and standard wall hangings
that are hung on the interior walls of the Premises and do not affect the
structural components of the building) or columns of the Building or set any
load on the floor in excess of the load limits for which such items are designed
nor operate hard wheel forklifts within the Premises. Any dust, fumes, or waste
products generated by Lessee’s use of the Premises shall be contained and
disposed so that they do not (1) create an unreasonable fire or health hazard,
(2) damage the Premises, or (3) result in the violation of any law. Except as
approved by Lessor, Lessee shall not change the exterior of the Building, or the
outside area of the Premises, or install any equipment or antennas on or make
any penetrations of the exterior or roof of the Building. Lessee shall not
conduct on any portion of the Premises any sale of any kind (but nothing herein
is meant to prohibit sales and marketing activities of Lessee’s products and
services in the normal course of business consistent with the permitted uses),
including any public or private auction, fire sale, going-out-of-business sale,
distress sale or other liquidation sale, and any such sale shall be an immediate
event of default hereunder without the benefit of a notice and cure period from
Lessor, notwithstanding anything to the contrary in this Lease. No materials,
supplies, tanks or containers, equipment, finished products or semifinished
products, raw materials, inoperable vehicles or articles of any nature shall be
stored upon or permitted to remain within the outside areas of the Premises
except in fully fenced and screened areas outside the Building which have been
designed for such purpose and have been approved in writing by Lessor for such
use by Lessee and for which Lessee has obtained all appropriate permits from
governmental agencies having jurisdiction over such articles.

 

Section 5.02 Compliance with Law.

 

(a) Lessor shall deliver the Premises to Lessee on the Commencement Date
(without regard to the use for which Lessee will use the Premises) free of
violations of Title III of the Americans with Disabilities Act of 1990, as such
Act existed as of the date the Premises were built.

 

15



--------------------------------------------------------------------------------

(b) Except as provided in paragraph 5.02(a), Lessee shall, at Lessee’s cost and
expense, comply promptly with all statutes, ordinances, codes, rules,
regulations, orders, covenants and restrictions of record, and requirements
applicable to the Premises and Lessee’s particular use and occupancy of same in
effect during any part of the Lease Term, whether the same are presently
foreseeable or not, and without regard to the cost or expense of compliance
provided that any Alteration(s) required for compliance shall be subject to the
provisions of this Lease.

 

(c) By executing this Lease, Lessee acknowledges that it has reviewed and
satisfied itself as to its compliance, or intended compliance with the
applicable zoning and permit laws, hazardous materials and waste requirements,
and all other statutes, laws, or ordinances relevant to the uses stated in
Section 5.01, above.

 

Section 5.03 Condition of Premises at Commencement Date.

 

Lessor shall deliver the Premises to Lessee on the Commencement Date with the
Building roof and the base building plumbing, lighting, heating, ventilating,
air conditioning (excluding the Liebert units on the first and second floors),
gas, electrical (excluding the two UPS units located on the first floor), and
sprinkler systems (but not any supplemental portions thereof added to such base
building systems and surrendered by any previous tenants of the Building) in
good operating condition, subject to any damage thereto caused by Lessee while
at the Premises prior to the Commencement Date. Additionally, on or before the
Commencement Date, Lessor shall, at Lessor’s expense, (i) raise the existing
separating wall height in the cubes to sixty-six inches, replace the perforated
panel between the cubes with a solid panel, and shall add on an additional work
surface (24 inches or 36 inches) in the cubes pursuant to mutually agreed upon
specifications, (ii) shall be responsible for a one-time reconfiguration of up
to fifteen percent (15%) of the existing cubicles in the Premises, provided that
Lessor shall not be obligated to spend more than Ten Thousand Dollars ($10,000)
in connection with such reconfiguration. Further, the obligations of Lessor
hereunder shall not apply to the extent that Lessee’s actions on the Premises
shall result in the termination or invalidity of any warranty that Lessor has
received from a third party in connection with those building systems. Subject
only to the foregoing sentence, Section 5.02(a) above and Sections 5.04 and
6.01(b) below, and having made such inspection of the Premises, Furniture,
Building and Project as it deemed prudent and appropriate (including, without
limitation, testing for the presence of mold), Lessee hereby accepts the
Premises and Furniture in their condition existing as of the Commencement Date,
“AS-IS” and “WITH ALL FAULTS” subject to all applicable zoning, municipal,
county and state laws, ordinances and regulations governing and regulating the
use and condition of the Premises, and any covenants or restrictions, liens,
encumbrances and title exceptions of record, and accepts this Lease subject
thereto and to all matters disclosed thereby and by any exhibits attached
hereto. Except as otherwise expressly provided in Section 5.02(a) and Section
5.03 above as to the condition of the Premises on the Commencement Date, Lessee
acknowledges that neither Lessor nor any agent of Lessor has made any
representation or warranty as to the present or future suitability of the
Premises or Furniture for the conduct of Lessee’s business.

 

16



--------------------------------------------------------------------------------

Section 5.04 Defective Condition at Commencement Date.

 

In the event that Lessee determines, and Lessee notifies Lessor in writing
within six (6) months after the Commencement Date, that any of the obligations
of Lessor set forth in Section 5.02(a) or Section 5.03 were not performed, and
such failure is not due to Alterations to the Premises made by Lessee or
Lessee’s activities at the Premises, then it shall be the obligation of Lessor
(and together with its rights under Section 12.03 the sole right and remedy of
Lessee), after receipt of written notice from Lessee setting forth with
specificity the nature of the failed performance, to promptly, within a
reasonable time and at Lessor’s sole cost, correct same. Except as to certain
defects which remain Lessor’s responsibility under Section 6.01(b) Lessee’s
failure to give such written notice to Lessor within six (6) months after the
Commencement Date shall constitute a conclusive presumption that Lessor has
complied with all of Lessor’s obligations under the foregoing Section 5.02(a)
and Section 5.03, and any required correction after that date shall be performed
by Lessee, at its sole cost and expense.

 

Section 5.05 Building Security.

 

Lessee acknowledges and agrees that it assumes sole responsibility for security
at the Premises for its agents, employees, invitees, licensees, contractors,
guests and visitors and will provide such systems and personnel for same
including, without limitation, while such person(s) are using the Common Area,
as it deems necessary or appropriate and at its sole cost and expense. Lessor
shall have absolutely no liability whatsoever with respect to the security of
Lessee’s agents, employees or invitees or their respective personal property at
the Project. Lessee acknowledges and agrees that Lessor does not intend to
provide any security system or security personnel at the Premises or Project,
including, without limitation, at the Common Area, provided, however, that
nothing herein shall be deemed to prevent Lessor from providing such system or
personnel in the future, the cost of which will be included in those items for
which Lessee pays additional rent. Lessee may, at Lessee’s sole expense and at
Lessee’s sole risk, connect its own building security system to any existing
security system built into the Building by Lessor; provided, however, that: (i)
no such activities by Lessee shall be permitted if the effect would be to
terminate or lessen any warranties that Lessor has received on such security
system, and (ii) Lessor shall have absolutely no liability whatsoever to Lessee,
nor shall Lessee be entitled to any reduction in the Base Rent due hereunder,
due to any failure, defect of such security system or failure of such systems to
prevent theft, loss or injury.

 

Section 5.06 Rules and Regulations.

 

Lessor may from time to time promulgate reasonable and nondiscriminatory rules
and regulations applicable for the care and orderly management of the Premises,
the Project and/or its Common Area. Such rules and regulations shall be binding
upon Lessee upon delivery of a copy thereof to Lessee, and Lessee agrees to
abide by such rules and regulations. A copy of the initial Rules and Regulations
is attached hereto as Exhibit ”D.” If there is a conflict between the rules and
regulations and any of the provisions of this Lease, the provisions of this
Lease shall prevail. Lessor shall not be responsible for the violation of any
such rules and regulations by any person, including, without limitation, Lessee
or its employees, agents, invitees, licensees, guests, visitors or contractors.

 

17



--------------------------------------------------------------------------------

ARTICLE VI

MAINTENANCE, REPAIRS AND ALTERATIONS

 

Section 6.01 Maintenance of Premises and Building.

 

(a) Throughout the Lease Term, Lessee, at its sole cost and expense, shall keep,
maintain, repair and replace the Premises and every part thereof (except as
provided in 6.01(b) and also except for uninsured maintenance, repairs or
replacement costs caused solely by an act of negligence or intentional
misconduct by Lessor during the Lease Term) and all improvements and
appurtenances in the Premises, including, without limitation, all interior
walls, all doors and windows, all wall surfaces and floor coverings, the
Furniture and Alterations, additions and improvements installed by or on behalf
of Lessee during the Lease Term, all sewer, plumbing, electrical, lighting,
heating, ventilation and cooling systems and fixtures, fire sprinklers, fire
safety and security systems and fixtures and all wiring and glazing, in the same
good order, condition and repair as they are in on the Commencement Date, or may
be improved during the Lease Term, reasonable wear excepted, provided that wear
which could be prevented by first class maintenance shall not be deemed
reasonable.

 

(b) Lessor, at its sole cost and expense, (and in addition to its obligations
set forth in Section 5.04) shall repair defects in the exterior walls (including
all exterior glass which is damaged by structural defects in such exterior
walls), supporting pillars, structural walls, roof structure and foundations of
the Building and sewer and plumbing systems outside the Building.
Notwithstanding the foregoing, if the need for such repair is caused by Lessee,
Lessor shall, at Lessee’s sole cost and expense, repair same. Lessor, subject to
recovering the cost and expense of same as an Operating Expense (except for
damage, other than normal wear and tear, caused by Lessee or its employees,
agents, contractors, invitees or visitors, the cost and expense of which shall
be paid by Lessee within thirty (30) days after presentation of Lessor’s bill
for same), shall maintain and repair the roof membrane of the Building;
provided, however, that Lessor’s obligation under this Section 6.01(b) in any
instance where the damage, other than normal wear and tear, was caused by Lessor
or its employees, agents or contractors and is not covered by insurance
maintained by Lessee or which Lessee is required to maintain hereunder shall not
be recovered by Lessor from Lessee as Operating Expenses or in any other manner.
Lessee shall give Lessor written notice of any needed repairs which are the
obligation of Lessor hereunder. It shall then be the obligation of Lessor, after
receipt of such notice, to perform the same within ten (10) business days after
such notice; provided, however, that if the nature of the repairs is such that
more than ten (10) business days are reasonably required for performance, then
Lessor shall not be deemed to be in default hereunder if Lessor commences such
repairs within said ten (10) business day period and thereafter diligently
completes them and provided further, that for purposes of this sentence
“commences” includes any steps taken by Lessor to investigate, design, consult,
bid or seek permit or other governmental approval in connection with such
repair. Should Lessor default as provided in Section 12.03 with respect to its
obligation to make any of the repairs assumed by it hereunder with respect to
the Premises or Building, Lessee shall have the right to perform such repairs
and Lessor agrees that within thirty (30) days after written demand accompanied
by detailed invoice(s), it shall pay to Lessee the cost of any such repairs
together with accrued interest from the date of Lessee’s payment at the Agreed
Rate. Lessor shall not be liable to Lessee for any damage to person or property
as a result of any failure to

 

18



--------------------------------------------------------------------------------

timely perform any of its obligations with respect to the repair, maintenance or
replacement of the Premises, Buildings or Project or any part thereof, and
Lessee’s sole right and remedy (together with its rights under Section 12.03
below) shall be the performance of said repairs by Lessee with right of
reimbursement from Lessor of the reasonable fair market cost of said repairs,
not exceeding the out-of-pocket sums actually expended by Lessee, together with
accrued interest from the date of Lessee’s payment at the Agreed Rate, provided
that nothing herein shall be deemed to create a right of setoff or withholding
by Lessee of Base Rent or Additional Rent or any other amounts due herein.
Lessee hereby expressly waives all rights under and benefits of Sections 1941
and 1942 of the California Civil Code or under any similar law, statute or
ordinance now or hereafter in effect to make repairs and offset the cost of same
against rent or to withhold or delay any payment of rent or any other of its
obligations hereunder as a result of any default by Lessor under this Section
6.01(b).

 

(c) Lessee agrees to keep the Premises, both inside and out, clean and in
sanitary condition as required by the health, sanitary and police ordinances and
regulations of any political subdivision having jurisdiction and to remove all
trash and debris which may be found in or around the Premises. Lessee further
agrees to keep the interior surfaces of the Premises, including, without
limitation, windows, floors, walls, doors, showcases and fixtures clean and neat
in appearance.

 

(d) If Lessee refuses or neglects to commence such repairs and/or maintenance
for which Lessee is responsible under this Article VI within a ten (10) day
period (or as soon as practical and in no event later than five (5) days, if the
failure to initiate the repair threatens to cause further damage to the
Premises) after written notice from Lessor and thereafter diligently prosecute
the same to completion, then Lessor may (i) enter the Premises (except in an
emergency, upon at least 24 hours advance written notice) during Lessor’s
business hours and cause such repairs and/or maintenance to be made and shall
not be responsible to Lessee for any loss or damage occasioned thereby other
than physical damage to the Premises caused by the negligence of Lessor which
damage Lessor shall repair at its sole cost as Lessor’s sole obligation and
Lessee’s sole right and remedy with respect to such damages, and Lessee agrees
that upon demand, it shall pay to Lessor the reasonable cost of any such
repairs, not exceeding the amount of out-of-pocket expenses actually expended by
Lessor, together with accrued interest from the date of Lessor’s payment at the
Agreed Rate, and (ii) if Lessor becomes entitled to enter the Premises as
aforesaid more than once in any twelve (12) calendar months or more than twice
during the Lease Term, elect to enter into a maintenance contract at a market
rate for first-rate maintenance with a third party for the performance of all or
a part of Lessee’s maintenance obligations, whereupon, Lessee shall be relieved
from its obligations to perform only those maintenance obligations covered by
such maintenance contract, and Lessee shall bear the entire cost of such
maintenance contract which shall be paid in advance, as Additional Rent, on a
monthly basis with Lessee’s Base Rent payments.

 

Section 6.02 Maintenance of Common Areas.

 

Lessor shall maintain, repair and replace all landscape, hardscape and other
improvements within the Common Area and shall operate and manage the Common Area
features and facilities described in Section 2.02 including, without limitation,
all landscape, hardscape and other improvements within the outside areas of
Building and the other Buildings

 

19



--------------------------------------------------------------------------------

located within the Project, including without limitation, landscaping, curbs,
walkways, driveways, roadways, parking areas and lighting, sprinkler, drainage,
sewer, plumbing systems. Notwithstanding the foregoing, any damage thereto,
except for normal wear, caused by Lessee or its employees, agents, contractors,
invitees or visitors which shall be repaired by Lessor and the cost thereof
shall be paid by Lessee within thirty (30) days after presentation of Lessor’s
bill for same. The cost and expense of Lessor’s obligations hereunder shall be
Operating Expenses as to which Lessee shall pay Lessee’s Share pursuant to
Section 4.04; provided, however, that Lessor’s obligation under this Section
6.02(b) in any instance where the damage, other than normal wear and tear, was
caused by Lessor or its employees, agents or contractors shall not be recovered
by Lessor from Lessee as Operating Expense or in any other manner.

 

Section 6.03 Alterations, Additions and Improvements.

 

No alterations, additions, or improvements (“Alterations”) shall be made to the
Premises by Lessee without the prior written consent of Lessors which Lessor
will not unreasonably withhold, condition or delay, provided, however, that
Lessee may make Alterations (including removal and rearrangement of the prior
Alterations) which do not affect the Building systems, exterior appearance,
structural components or structural integrity, which do not require a building
permit and which do not exceed collectively One Hundred Twenty Thousand Dollars
($120,000) in cost within any twelve (12) month period, without Lessor’s prior
written consent. As a condition to Lessor’s obligation to consider any request
for consent hereunder, Lessee shall pay Lessor upon demand for the reasonable
out-of-pocket costs and expenses of consultants, engineers, architects and
others for reviewing plans and specifications and for monitoring the
construction of any proposed Alterations. Lessor may require Lessee to remove
any such Alterations at the expiration or sooner termination of the Lease Term
and to restore the Premises to their prior condition pursuant to the terms of
Section 17.09 hereof; provided, however, that if requested in writing by Lessee
to do so at the time consent for such Alteration is requested, Lessor shall
inform Lessee at the time Lessor consents to such Alteration whether such
Alteration must be removed from the Premises upon the expiration or earlier
termination of this Lease. All Alterations to be made to the Premises shall be
made under the supervision of a competent, California licensed architect and/or
competent California licensed structural engineer (each of whom has been
approved by Lessor) and shall be made in accordance with plans and
specifications which have been furnished to and approved by Lessor in writing
prior to commencement of work. All Alterations shall be designed, constructed
and installed at the sole cost and expense of Lessee by California licensed
architects, engineers, and contractors approved by Lessor, in compliance with
all applicable law, and in good and workmanlike manner, and shall have been
approved in writing by the City of Sunnyvale and any other applicable
governmental agencies. Such approvals shall not be unreasonably withheld,
conditioned or delayed by Lessor. Subject to Lessor’s right to have Lessee
retain ownership and remove same, any Alteration, including, without limitation,
all lighting, electrical, heating, ventilation, air conditioning and full height
partitioning, drapery and carpeting installations made by Lessee, together with
all property that has become an integral part of the Premises, shall not be
deemed trade fixtures and shall become the property of Lessor at the expiration
or sooner termination of the Lease. For those Alterations which do not require
Lessor’s consent, to the extent specifically requested of Lessor in writing by
Lessee at the time such Alteration is made, Lessor shall by written notice to
Lessee advise Lessee whether Lessee is required to remove such Alterations upon
the expiration or earlier termination of this Lease. Lessee shall retain title
to all furniture

 

20



--------------------------------------------------------------------------------

and trade fixtures placed on the Premises. Within thirty (30) days after
completion of any Alteration, Lessee shall provide Lessor with a complete set of
“as built” plans for same.

 

Section 6.04 Covenant Against Liens.

 

Lessee shall not allow any liens arising from any act or omission of Lessee to
exist, attach to, be placed on, or encumber Lessor’s or Lessee’s interest in the
Premises, Building or Project, or any portion of either, by operation of law or
otherwise. Lessee shall not suffer or permit any lien of mechanics, material
suppliers, or others to be placed against the Premises, Building or Project, or
any portion of either, with respect to work or services performed or claimed to
have been performed for Lessee or materials furnished or claimed to have been
furnished to Lessee or the Premises. Lessor has the right at all times to post
and keep posted on the Premises any notice that it considers necessary for
protection from such liens. At least ten (10) days before beginning construction
of any Alteration, Lessee shall give Lessor written notice of the expected
commencement date of that construction to permit Lessor to post and record a
notice of nonresponsibility. If any such lien attaches or Lessee received notice
of any such lien, Lessee shall cause the lien to be immediately released and
removed of record. Despite any other provision of this Lease, if the lien is not
released and removed within twenty (20) days after Lessor delivers notice of the
lien to Lessee, Lessor may immediately take all action necessary to release and
remove the lien, without any duty to investigate the validity of it. All
expenses (including reasonable attorney fees and the cost of any bond) incurred
by Lessor in connection with a lien incurred by Lessee or its removal shall be
considered Additional Rent under this Lease and be immediately due and payable
by Lessee. Notwithstanding the foregoing, If Lessee shall, in good faith,
contest the validity of any such lien, claim or demand, then Lessee shall, at
its sole expense, defend and protect itself, Lessor and the Premises, Building
and Project against the same and shall pay and satisfy any such adverse judgment
that may be rendered thereon before the enforcement thereof. If Lessor shall
require, Lessee shall furnish a surety bond in an amount equal to one hundred
fifty percent (150%) of the amount of such contested lien, claim or demand,
indemnifying Lessor against liability for the same. If Lessor elects to
participate in or is made a party to any such action, Lessee shall reimburse
Lessor’s attorneys’ fees and costs within thirty (30) days after demand.

 

Section 6.05 Lessee Improvements.

 

Upon execution of this Lease, Lessor and Lessee shall also execute a Work Letter
for Lessee Improvements in the form of the agreement attached hereto as Exhibit
E (the “Work Letter”). Lessee shall install certain Lessee improvements in the
Premises pursuant to the terms of the Work Letter.

 

ARTICLE VII

INSURANCE

 

Section 7.01 Property/Rental Insurance for Premises.

 

At all times during the Lease Term, Lessor shall keep the Premises, Building and
Project insured against loss or damage by fire and those risks normally included
in the term “all risk,” extended coverage, fire and casualty insurance,
including, without limitation, coverage for

 

21



--------------------------------------------------------------------------------

(i) earthquake and earthquake sprinkler leakage, (ii) flood, (iii) loss of rents
and extra expense for eighteen (18) months, including scheduled rent increases,
(iv) boiler and machinery, and (v) fire damage legal liability form, including
waiver of subrogation. Lessee shall pay Lessee’s Share of any deductibles;
provided, however, that in no event shall Lessee’s Share of any deductible
exceed Five Hundred Thousand Dollars ($500,000). The amount of such insurance
shall not be less than 100% of replacement cost. Insurance shall include a
Building Ordinance and Increased Cost of Construction Endorsement insuring the
increased cost of reconstructing the Premises incurred due to the need to comply
with applicable statutes, ordinances and requirements of all municipal, state
and federal authorities now in force, which or may be in force hereafter. Any
recovery received from said insurance policy shall be paid to Lessor and
thereafter applied by Lessor to the reconstruction of the Premises in accordance
with the provisions of Article VIII below. Lessee, as part of the Operating
Expenses, shall reimburse Lessor for Lessee’s Share of the estimated cost of the
premiums for all such insurance on a monthly basis in accordance with Article
IV; provided, however, that at Lessor’s election, such reimbursement and shall
be made on a lump sum basis instead, within thirty (30) days of Lessee’s receipt
of a copy of Lessor’s statement therefor.

 

Section 7.02 Property Insurance for Fixtures and Inventory.

 

At all times during the Lease Term, Lessee shall, at its sole expense, maintain
fire and property insurance: (i) with “all risk” coverage on any trade fixtures,
furnishings, merchandise, equipment, artwork or other personal property and on
the Furniture, and (ii) with “all risk” coverage, which includes the same
coverage as required of Lessor in Section 7.01 above, on all Alterations,
whether or not presented to Lessor for its consent in or on the Premises,
whether in place as of the date hereof or installed hereafter. Notwithstanding
the foregoing, if Lessee, in its sole discretion determined that it cannot
maintain earthquake and earthquake sprinkler leakage insurance coverage, or
flood coverage, at commercially reasonable premiums, then Lessee can instead
request that Lessor carry such earthquake and/or flood insurance coverage on
Lessee’s behalf, and the cost of such additional coverage shall be reimbursed by
Lessee to Lessor within thirty (30) days of the date of invoice therefor by
Lessor. In connection therewith, Lessee acknowledges and agrees that Lessor
shall have no obligation to maintain any such earthquake and/or flood insurance
coverage on any Alterations made to the Premises by Lessee unless Lessee informs
Lessor of such Alterations in writing, which notice shall include a description
of the Alteration and the replacement value thereof, and if Lessee fails to
provide Lessor with written notice of such Alterations, then Lessee shall be
deemed to have self-insured any such Alteration, and shall be responsible, at
Lessee’s sole expense, for the replacement of such Alteration in accordance with
the terms of this Lease. Further, to the extent that Lessor provides such
earthquake and/or flood insurance hereunder, then Lessor’s sole obligations in
the event of such a casualty shall be to deliver any proceeds of such a policy
to Lessee in order for Lessee to perform Lessee’s rebuilding or replacement
obligations hereunder. The amount of such insurance shall not be less than one
hundred percent (100%) of the replacement cost thereof with commercially
reasonable deductibles, and, except as provided for herein, Lessor shall not
have any responsibility nor pay any cost for maintaining any types of such
insurance. Lessee shall pay all deductibles, subject to the terms of Section
7.01 above.

 

22



--------------------------------------------------------------------------------

Section 7.03 Lessor’s Liability Insurance.

 

During the Lease Term, Lessor shall maintain a policy or policies of commercial
general liability insurance naming Lessor (and such others as designated by
Lessor) against claims and liability for bodily injury, personal injury and
property damage on our about the Premises and Project, with combined single
limit coverage in an amount determined by Lessor in its sole discretion;
provided that if such policy is a blanket policy that covers properties (other
than the Project) owned by Lessor, only that portion allocable to the Project
shall be payable hereunder. Lessee, in addition to the rent and other charges
provided herein, agrees to pay Lessee’s Share of the premiums for all such
insurance in accordance with Article IV.

 

Section 7.04 Liability Insurance Carried by Lessee.

 

At all times during the Lease Term (and any holdover period) Lessee shall obtain
and keep in force a commercial general liability policy of insurance protecting
Lessee, Lessor and any lender(s) whose names are provided to Lessee as
additional insureds against claims and liability for bodily injury, personal
injury and property damage based upon involving or arising out of ownership,
use, occupancy or maintenance of the Premises and all areas appurtenant thereto.
Such insurance shall be on an occurrence basis providing a single limit coverage
in amount of not less than Ten Million Dollars ($10,000,000) per occurrence.
Such insurance shall include coverage for additional lessors or Premises and
coverage for “amendment of the pollution exclusion” to provide coverage for
damage caused by heat, smoke, fumes from a hostile fire. The limits of said
insurance required by this Lease as carried by Lessee shall not, however, limit
the liability of Lessee nor relieve Lessee of any obligation hereunder. All
insurance to be carried by the Lessee shall be primary to and not contributory
with, any similar insurance carried by Lessor, whose insurance shall be
considered excess insurance only.

 

Section 7.05 Proof of Insurance.

 

Lessee shall furnish to Lessor prior to the Commencement Date, and at least
fifteen (15) days prior to the expiration date of any policy, certificates
indicating that the property insurance and liability insurance required to be
maintained by Lessee is in full force and effect for the twelve (12) month
period following such expiration date; that Lessor has been named as an
additional insured to the extent of contractual liability assumed in Section
7.07 “indemnification” and Section 7.08 “Lessor as Party Defendant”; and that
all such policies will not be canceled unless thirty (30) days’ prior written
notice of the proposed cancellation has been given to Lessor. The insurance
shall be with insurers approved by Lessor, provided, however, that such approval
shall not be unreasonably withheld so long as Lessee’s insurance carrier has a
Best’s Insurance Guide rating not less than A- VIII and is licensed to do
business in California. Lessor shall furnish to Lessee reasonable evidence of
its insurance coverage required hereunder within fifteen (15) business days
after demand made not more than once in any calendar year.

 

Section 7.06 Mutual Waiver of Claims and Subrogation Rights.

 

Lessor and Lessee hereby release and relieve the other, and waive their entire
claim of recovery for loss or damage to property arising out of or incident to
fire, lightning, and the other perils included in a standard “all risk”
insurance policy of a type described in

 

23



--------------------------------------------------------------------------------

Sections 7.01 and 7.02 above, when such property constitutes the Premises, or is
in, on or about the Premises, whether or not such loss or damage is due to the
negligence of Lessor or Lessee, or their respective agents, employees, guests,
licensees, invitees, or contractors. Lessee and Lessor waive all rights of
subrogation against each other on behalf of, and shall obtain a waiver of all
subrogation rights from, all property insurers referenced above.

 

Section 7.07 Indemnification and Exculpation.

 

(a) Except as otherwise provided in Section 7.07(b), Lessee shall indemnify and
hold Lessor free and harmless from any and all liability, claims, loss, damages,
causes of action (whether in tort or contract, law or equity, or otherwise),
expenses, charges, assessments, fines, and penalties of any kind, including
without limitation, reasonable attorney fees, expert witness fees and costs,
arising by reason of the death or injury of any person, including any person who
is an employee, agent, invitee, licensee, permitee, visitor, guest or contractor
of Lessee, or by reason of damage to or destruction of any property, including
property owned by Lessee or by any person who is an employee, agent, invitee,
permitee, visitor, or contractor of Lessee, caused or allegedly caused (1) while
that person or property is in or about the Premises; (2) by some condition of
the Premises; (3) by some act or omission by Lessee or its agent, employee,
licensee, invitee, guest, visitor or contractor or any person in, adjacent, on,
or about the Premises with the permission, consent or sufferance of Lessee; (4)
by any matter connected to or arising out of Lessee’s occupation and use of the
Premises; or (5) by any breach or default in timely observance or performance of
any obligation on Lessee’s part to be observed or performed under this Lease.

 

(b) Notwithstanding the provisions of Section 7.07(a) of this Lease, Lessee’s
duty to indemnify and hold Lessor harmless shall not apply to any liability,
claims, loss or damages arising from Lessor’s negligence or willful act of
misconduct and Lessor shall indemnify and hold Lessee harmless from any and all
liability claims, loss, damages, causes of action (whether in tort or contract,
law or equity, or otherwise), expenses, charges, assessments, fines, and
penalties of any kind, including without limitation, reasonable attorney fees,
expert witness fees and costs, arising by reason of the death or injury of any
person, including any person who is an employee, agent, invitee, licensee,
permitee, visitor, guest or contractor of Lessee, or by reason of damage to or
destruction of any property, including property owned by Lessor or by any person
who is an employee, agent, invitee, permitee, visitor, or contractor of Lessor,
caused or allegedly caused by Lessor’s willful act of misconduct.

 

(c) Lessee hereby waives all claims against Lessor for damages to goods, wares
and merchandise and all other personal property in, on or about the Premises and
for injury or death to persons in, on or about the Premises from any cause
arising at any time to the fullest extent permitted by law. Notwithstanding the
provisions of Section 7.07(b) above, or any other provision of this Lease, in no
event shall Lessor be liable (i) for lost profits or other consequential damages
arising from any cause or (ii) for any damage which is or could be covered by
the insurance Lessee is required to carry under this Lease.

 

(d) In no event shall either party be liable for any damage which is covered by
the insurance the other party is required to carry under this Lease or to the
extent it would be covered but for the other party’s failure to carry same.

 

24



--------------------------------------------------------------------------------

Section 7.08 Lessor as Party Defendant.

 

If by reason of an act or omission of Lessee or any of its employees, agents,
invitees, licensee, visitors, guests or contractors, Lessor is made a party
defendant or a cross-defendant to any action involving the Premises or this
Lease, Lessee shall hold harmless and indemnify Lessor from all liability or
claims of liability, including all damages, attorney fees and costs of suit.

 

ARTICLE VIII

DAMAGE OR DESTRUCTION

 

Section 8.01 Destruction of the Premises.

 

(a) In the event of a partial destruction of the Premises (i.e., less than fifty
percent (50%) of its Rentable Area) during the Lease Term from any cause,
Lessor, upon receipt of, and to the extent of, insurance proceeds paid in
connection with such casualty and the deductible from Lessee (to the extent
Lessee is required to pay such deductible under Article VII) which Lessee shall
pay to Lessor within thirty (30) days after demand, shall forthwith repair the
same, provided the repairs can be made within a reasonable time under state,
federal, county and municipal applicable law, but such partial destruction shall
in no way annul or void this Lease, (except as provided in Section 8.01(b)
below) provided that Lessee shall be entitled, as of the date Lessee’s use of
the Premises is impaired due to such casualty, to a proportionate credit for
rent equal to rental income insurance proceeds received by Lessor (or which
would have been received by Lessor had Lessor maintained the rental income
insurance specified in Subsection 7.01(iii) above) and provided further that
Lessee shall repair all damage and destruction to those items as to which Lessee
is required to maintain fire and casualty insurance under Section 7.02 above.
Lessor and Lessee each shall use diligence in making such repairs within a
reasonable time period, subject to the Force Majeure provisions of Section
17.21, in which instance the time period shall be extended accordingly, and this
Lease shall remain in full force and effect, with the rent to be proportionately
reduced as provided above in this Section. If the Premises are damaged by any
peril within twelve (12) months prior to the last day of the Lease Term and, in
the reasonable opinion of the Lessor’s architect or construction consultant, the
restoration of the Premises cannot be substantially completed within ninety (90)
days after the date of such damage Lessor may terminate this Lease on sixty (60)
days written notice to Lessee.

 

(b) If the Premises or any portion of the Project are damaged or destroyed by
any cause to the extent of more than thirty-five percent (35%) of their total
Rentable Area during the Lease Term, Lessor shall notify Lessee within sixty
(60) days after such damage or destruction whether it will repair the same
within nine (9) months (subject to the Force Majeure provision of Section 17.21)
from the date of such notice. If Lessor states that it will not repair within
said nine (9) months (subject to Force Majeure) this Lease shall terminate
thirty (30) business days after Lessor gives its notice. In the event of such
termination, Lessee shall pay to Lessor all insurance proceeds, if any, received
by Lessee as a result of the damage or destruction to the extent allocable to
the Alterations installed therein by Lessee with or without the prior written
consent of Lessor. If Lessor states that it will repair within said nine (9)
months (subject to Force Majeure), Lessor shall, upon receipt of and to the
extent of insurance proceeds paid in connection with such casualty and the
deductible amount from Lessee (to the extent required to

 

25



--------------------------------------------------------------------------------

be paid pursuant to Article VII hereof), forthwith conduct the repair and
diligently pursue the same to completion, but such destruction shall in no way
annul or void this Lease, provided that Lessee shall be entitled, as of the date
Lessee’s use of the Premises is impaired due to such casualty, to a
proportionate credit for rent equal to rental income insurance proceeds received
by Lessor (or which would have been received by Lessor had Lessor maintained the
rental income insurance specified in Subsection 7.01(iii) above).

 

(c) Notwithstanding anything contained to the contrary in this Section 8.01,
Lessee shall have the right to terminate this Lease in the event any of the
following occurs, which right may be exercised only by delivery to Lessor of a
written notice of election to terminate within thirty (30) days after Lessee
receives from Lessor the estimate of the time needed to complete such
restoration:

 

(i) The Premises are damaged by any peril not caused by Lessee and, in the
reasonable opinion of Lessor’s architect or construction consultant, the
restoration of the Premises cannot be substantially completed within two hundred
seventy (270) days after the date of such damage; or

 

(ii) The Premises are damaged by any peril within twelve (12) months of the last
day of the Lease Term and, in the reasonable opinion of Lessor’s architect or
construction consultant, the restoration of the Premises cannot be substantially
completed within ninety (90) days after the date of such damage.

 

Section 8.02 Waiver of Civil Code Remedies.

 

Except as is provided for in Section 8.01 above, Lessee hereby expressly waives
any rights to terminate this Lease upon damage or destruction to the Premises,
including without limitation any rights pursuant to the provisions of Section
1932, Subdivisions 1 and 2 and Section 1933, Subdivision 4, of the California
Civil Code, as amended from time-to-time, and the provisions of any similar law
hereinafter enacted.

 

Section 8.03 No Abatement of Rentals.

 

The Base Rent, Additional Rent and other charges due under this Lease shall not
be reduced or abated by reason of any damage or destruction to the Premises (but
will be subject to credit as provided in Section 8.01(a) and (b) above with
respect to rental loss insurance proceeds received or which would have been
received had Lessor maintained the rental loss insurance specified in Subsection
7.01(iii) above), and Lessor shall be entitled to all proceeds of the insurance
maintained pursuant to Section 7.01 above during the period of rebuilding
pursuant to Section 8.01 above, or if the Lease is terminated pursuant to
Section 8.01 above, to the extent the insured item in question is or would
become the property of Lessor upon the expiration or earlier termination of this
Lease. Lessee shall have no claim against Lessor, including, without limitation,
for compensation for inconvenience or loss of business, profits or goodwill
during any period of repair or reconstruction.

 

26



--------------------------------------------------------------------------------

Section 8.04 No Liability for Lessee’s Alterations or Personal Property.

 

In no event shall Lessor have any liability for, nor shall it be required to
repair or restore, any injury or damage to Lessee’s Alterations or personal
property or to any other personal property of other in or upon the Premises,
Building or Project.

 

ARTICLE IX

REAL PROPERTY TAXES

 

Section 9.01 Payment of Taxes.

 

(a) Subject to Lessee timely paying Lessor Lessee’s Share of the same in advance
as provided below, Lessor shall pay all real property taxes, including any
escaped or supplemental tax and any form of real estate tax or assessment,
general, special, ordinary or extraordinary, and any license, fee, charge,
excise or imposition (“real property tax”), imposed, assessed or levied on or
with respect to the Project by any Federal, State, County, City or other
political subdivision or public authority having the direct or indirect power to
tax, including, without limitation, any improvement district or any community
facilities district, as against any legal or equitable interest of Lessor in the
Project or against the Project or any part thereof applicable to the Project for
all periods of time included within the Lease Term (as the same may be extended
and during any holdover period), as well as any government or private cost
sharing agreement assessments made for the purpose of augmenting or improving
the quality of services and amenities normally provided by government agencies
and any tax, fee, charge, imposition or excise described in subsection (b)
below. All such payments shall be made by Lessee to Lessor on an estimated
basis, as is described in Section 4.04 hereof; provided, however, that, at
Lessor’s election, such payments may be made by Lessee directly to the taxing
authority pursuant to Section 4.04 hereof no later than thirty (30) days after
Lessor’s delivery to Lessee of a statement of the real property tax due (but in
no event later than ten (10) days prior to the date such real property taxes
would be delinquent), together with a copy of the applicable tax bill except to
the extent such amounts are included in estimated real property taxes paid
monthly pursuant to Section 4.04(b). Notwithstanding the foregoing, Lessee shall
not be required to pay any net income taxes, franchise taxes, or any succession,
estate or inheritance taxes of Lessor.

 

(b) If at anytime during the Lease Term, the State of California or any
political subdivision of the state, including any county, city, city and county,
public corporation, district, or any other political entity or public
corporation of this state, levies or assesses against Lessor a tax, fee, charge,
imposition or excise on rents under the Lease, the square footage of the
Premises or Project, the act of entering into this Lease, or the occupancy of
Lessee, or levies or assesses against Lessor any other tax, fee, or excise,
however described, including, without limitation, a so-called value added,
business license, transit, commuter, environmental or energy tax fee, charge or
excise or imposition related to the Project as a direct substitution in whole or
in part for, or in addition to, any real property taxes on the Project the same
shall be included in real property taxes and Lessee shall pay ten (10) days
before delinquency or thirty (30) days after receipt of the tax bill, whichever
is earlier, that tax, fee, charge, excise or imposition except to the extent
estimated real property taxes are billed and paid monthly and such tax, fee,
charge, excise or imposition is included therein. Lessee’s obligation with
respect to the aforesaid

 

27



--------------------------------------------------------------------------------

substitute taxes shall be limited to the amount thereof as computed at the rates
that would be payable if the Project were the only property of Lessor.

 

(c) Lessor shall provide Lessee with copies of all tax and assessment bills on
the Premises promptly upon Lessor’s receipt of Lessee’s written request
therefor, Lessor shall also promptly provide to Lessee evidence of payment upon
Lessor’s receipt of Lessee’s written request therefor.

 

(d) With respect to taxes and assessments which may lawfully be paid in
installments, for the purpose of this Section, real property tax in any period
shall include only such portion of the same which is payable within such period
and any interest payable thereon computed (whether or not such is the case) as
if Lessor had elected to pay the same over the longest period permitted by law.

 

(e) If Lessor shall obtain any abatement or refund on account of any real
property tax as to which Lessee shall have paid payments hereunder, Lessor shall
promptly refund to Lessee Lessee’s portion of any such abatement or refund,
after deducting there from the reasonable costs and expenses incurred by Lessor
in obtaining such abatement or refund.

 

(f) Real property taxes payable by Lessee hereunder shall not include real
property taxes applicable to office/research and development buildings other
than Building or the legal parcels on which such other buildings are located,
but Lessee shall pay Lessee’s Share of real property taxes applicable to (i)
Building (together with the legal parcel on which it is located) and (ii) the
Common Area.

 

Section 9.02 Pro Ration for Partial Years.

 

If any such taxes paid by Lessee shall cover any period prior to the
Commencement Date or after the Expiration Date of the Lease Term, Lessee’s Share
of such taxes shall be equitably prorated to cover only the period of time
within the tax fiscal year during which this Lease shall be in effect, and
Lessor shall reimburse Lessee to any extent required. If Lessee shall fail to
pay any such taxes, Lessor shall have the right to pay the same in which case
Lessee shall repay such amount to Lessor within thirty (30) business days after
written demand, together with interest at the Agreed Rate.

 

Section 9.03 Personal Property Taxes.

 

(a) Lessee shall pay prior to delinquency all taxes imposed, assessed against
and levied upon trade fixtures, furnishings, equipment and all other personal
property of Lessee contained in the Premises or elsewhere. When possible, Lessee
shall cause said trade fixtures, furnishings, equipment and all other personal
property to be assessed and billed separately from the real property of Lessor.

 

(b) If any of Lessee’s said personal property shall be assessed with Lessor’s
real property, Lessee shall pay Lessor the taxes attributable to Lessee within
thirty (30) days after receipt of a written statement setting forth the taxes
applicable to Lessee’s property.

 

28



--------------------------------------------------------------------------------

(c) If Lessee shall fail to pay any such taxes, Lessor shall have the right to
pay the same, in which case Lessee shall repay such amount to Lessor with
Lessee’s next rent installment together with interest at the Agreed Rate.

 

ARTICLE X

UTILITIES

 

Section 10.01 Lessee to Pay.

 

Lessee shall pay directly to the relevant utility provider prior to delinquency
and throughout the Lease Term, all charges for water, gas, heating, cooling,
sewer, telephone, electricity, garbage, air conditioning and ventilation,
janitorial service, and all other services and utilities supplied to the
Premises, including Lessee’s Share of any such services or utilities which are
not separately metered for the Premises. Lessor may, at Lessee’s expense,
install devices which separately meter Lessee’s consumption of utilities. The
disruption, failure, lack or shortage of any service or utility with respect to
the Premises, Building or Project due to any cause whatsoever shall not affect
any obligation of Lessee hereunder, and Lessee shall faithfully keep and observe
all the terms, conditions and covenants of this Lease and pay all rent due
hereunder, all without diminution, credit or deduction, provided that, to the
extent the cause is the failure of Lessor to observe or perform an obligation of
Lessor, hereunder Lessor shall initiate the cure of such failure immediately
after receipt from Lessee of notice of the failure and Lessor shall thereafter
diligently prosecute said cure to completion.

 

ARTICLE XI

ASSIGNMENT AND SUBLETTING

 

Section 11.01 Lessor’s Consent Required.

 

Except as provided in Section 11.02, Lessee shall not voluntarily or by
operation of law assign, transfer, mortgage, sublet, license or otherwise
transfer or encumber all or any part of Lessee’s interest in this Lease or in
the Premises or any part thereof, without Lessor’s prior written consent, which
Lessor shall not unreasonably withhold, condition or delay. Lessor shall respond
in writing to Lessee’s request for consent hereunder in a timely manner and any
attempted assignment, transfer, mortgage, encumbrance, subletting or licensing
without such consent shall be void, and shall constitute a breach of this Lease.
By way of example, but not limitation, reasonable grounds for denying consent
include: (i) poor credit history or insufficient financial strength of
transferee, (ii) transferee’s intended use of the Premises is inconsistent with
the permitted use or will materially and adversely affect Lessor’s interest.
Lessee shall reimburse Lessor upon demand for Lessor’s reasonable costs and
expenses (including attorneys’ fees, architect fees and engineering fees)
involved in renewing any request for consent whether or not consent is granted,
not to exceed Seven Thousand Five Hundred Dollars ($7,500).

 

Section 11.02 Lessee Affiliates.

 

Lessee may assign or sublet the Premises, or any portion thereof, without
Lessor’s consent, to any corporation which controls, is controlled by, or is
under common control with Lessee, or to any corporation resulting from the
merger or consolidation with Lessee, or to any person or entity which acquires
all of Lessee’s stock or all, or substantially all of the assets of

 

29



--------------------------------------------------------------------------------

Lessee as a going concern of the business that is being conducted on the
Premises (“Affiliate”), provided that said assignee or sublessee assumes, in
full, the obligations of Lessee under this Lease, the net worth of the Affiliate
is at least equal to the greater of Lessee’s net worth as of the date of this
Lease or the net worth of Lessee as of the date of such transfer, Lessee is not
released of Lessee’s obligations or liability hereunder and provided further
that the use to which the Premises will be put does not materially change. Any
such assignment shall not, in any way, affect or limit the liability of Lessee
under the terms of this Lease. Any portion of the Premises which is assigned or
sublet to an Affiliate of Lessee shall not be included in the calculation of
subleased, assigned or transferred Rentable Area for the purposes of Section
11.06.

 

Section 11.03 No Release of Lessee.

 

Regardless of Lessor’s consent, no subletting or assignment shall release Lessee
of Lessee’s obligation or alter the primary liability of Lessee to pay the rent
and to perform all other obligations to be performed by Lessee hereunder. The
acceptance of rent by Lessor from any other person shall not be deemed consent
to any subsequent assignment or subletting. In the event of default by any
assignee of Lessee or any successor of Lessee, in the performance of any of the
terms hereof, Lessor may proceed directly against Lessee without the necessity
of exhausting remedies against said assignee.

 

Section 11.04 Excess Rent.

 

In the event Lessor shall consent to a sublease or an assignment, Lessee shall
pay to Lessor with its regularly scheduled Base Rent payments, fifty percent
(50%) of all sums and the fair market value of all consideration collected or
received by Lessee from a sublessee or assignee which are in excess of the Base
Rent and Additional Rent due and payable with respect to the subject space
pursuant to Article IV for the time period encompassed by the sublease or
assignment term, after first deducting: (i) reasonable leasing commissions paid
by Lessee with respect to such sublease or assignment, which commissions shall
not exceed those which are then being typically charged in the Sunnyvale market
for similar sublease transactions, and (ii) legal fees associated with such
transfer not in excess of Seven Thousand Five Hundred Dollars ($7,500). The
amount of such transfer costs shall be amortized over the term of such sublease
for the purposes of this Section 11.04.

 

Section 11.05 Information to be Provided.

 

Lessee’s written request to Lessor for consent to an assignment or subletting or
other form of transfer shall be accompanied by (a) the name and legal
composition of the proposed transferee; (b) the nature of the proposed
transferee’s business to be carried on in the Premises; (c) the terms and
provisions of the proposed transfer agreement; and (d) such financial and other
reasonable information as Lessor may request concerning the proposed transferee.

 

Section 11.06 Lessor’s Recapture Rights.

 

(a) Lessor’s Recapture Rights.

 

Notwithstanding any other provision of this Article 11, in the event that Lessee
proposes to sublease or assign or otherwise transfer to any person or entity not
an Affiliate of

 

30



--------------------------------------------------------------------------------

Lessee any interest in this Lease or the Premises or any part thereof affecting
(collectively with all other such subleases, assignments, or transfers then in
effect) more than fifty percent (50%) of the square footage of the Rentable Area
of the Building (such affected portion of the Rentable Area of the Premises is
hereafter designated “Recapture Space”) for more than fifty percent (50%) of the
then remaining Lease Term, then Lessor shall have the option to recapture the
Recapture Space by written notice to Lessee (“Recapture Notice”) given within
ten (10) business days after Lessor receives any notice of such proposed
assignment or sublease or other transfer (“Transfer Notice”). A timely Recapture
Notice terminates this Lease for the Recapture Space, effective as of the date
specified in the Transfer Notice. If Lessor declines or fails timely to deliver
a Recapture Notice, Lessor shall have no further right under this Section 11.06
to the Recapture Space unless it becomes available again after transfer by
Lessee. Lessor’s recapture rights shall be subject to the rights of any
sublessee, assignee or transferee of Lessee set forth in any sublease,
assignment or agreement of transfer to which Lessor has consented, but subject
to the terms and conditions set forth in Lessor’s consent; any such sublease,
assignment or agreement of transfer shall be assigned to Lessor as of the
effective date of the recapture.

 

(b) Consequences of Recapture.

 

To determine the new Base Rent under this Lease if Lessor recaptures the
Recapture Space, the then current Base Rent (immediately before Lessor’s
recapture) under the Lease shall be multiplied by a fraction, the numerator of
which is the square feet of the Rentable Area retained by Lessee after Lessor’s
recapture and the denominator of which is the total square feet of the Rentable
Area before Lessor’s recapture. The Additional Rent, to the extent that it is
calculated on the Rentable Area of the Premises, shall be reduced to reflect
Lessee’s Share based on the Rentable Areas of the Premises retained by Lessee
after Lessor’s recapture. This Lease as so amended shall continue thereafter in
full force and effect. Either party may require written confirmation of the
amendments to this Lease necessitated by Lessor’s recapture of the Recapture
Space. If Lessor recaptures the Recapture Space, Lessor shall, at Lessor’s sole
expense, construct, paint, and furnish any partitions required to segregate the
Recapture Space from the remaining Premises retained by Lessee as well as
arrange separate metering of utilities.

 

ARTICLE XII

DEFAULTS; REMEDIES

 

Section 12.01 Defaults.

 

The occurrence of any one or more of the following events shall constitute a
material default and breach of this Lease by Lessee:

 

(a) The abandonment of the Premises by Lessee or the commission of waste at the
Premises or the making of an assignment or subletting in violation of Article
XI, provided however, that Lessee shall not be in default under the Lease if it
abandons all or any part of the Premises so long as (i) Lessee is performing all
of its other obligations under the Lease, including the obligation to pay Rent
(ii) Lessee provides on-site security during normal business hours for those
parts of the Premises left vacant, (iii) such abandonment does not materially
and adversely affect the validity or coverage of any policy of insurance carried
by Lessor or Lessee with respect to the Premises, and (iv) the utilities and
heating and ventilation system are operated

 

31



--------------------------------------------------------------------------------

and maintained to the extent necessary to prevent damage or deterioration to the
Premises or its systems;

 

(b) The failure by Lessee to make any payment of rent or any other payment
required to be made by Lessee hereunder, as and when due, if such failure
continues for a period of five (5) business days after written notice thereof
from Lessor to Lessee. In the event that Lessor serves Lessee with a Notice to
Pay Rent or Quit in the form required by applicable Unlawful Detainer statutes
such Notice shall constitute the notice required by this paragraph, provided
that the cure period stated in the Notice shall be five (5) business days rather
than the statutory three (3) days;

 

(c) Lessee’s failure to provide (i) any instrument or assurance as required by
Section 7.05 or (ii) estoppel certificate as required by Section 15.01 or (iii)
any document subordinating this Lease to a Lender’s deed of trust as required by
Section 17.13, if any such failure continues for five (5) business days after
written notice of the failure. In the event Lessor serves Lessee with a Notice
to Perform Covenant or Quit in the form required by applicable Unlawful Detainer
Statutes, such Notice shall constitute the notice required by this paragraph,
provided that the cure period stated in the Notice shall be five (5) business
days rather than the statutory three (3) days;

 

(d) The failure by Lessee to observe or perform any of the covenants, conditions
or provisions of this Lease to be observed or performed by Lessee, other than
described in paragraph (a) (b) or (c) above, if such failure continues for a
period of fifteen (15) business days after written notice thereof from Lessor to
Lessee; provided, however, that if the nature of Lessee’s default is such that
more than fifteen (15) business days are reasonably required for its cure, then
Lessee shall not be deemed to be in default if Lessee commences such cure within
said fifteen (15) business day period and thereafter diligently prosecutes such
cure to completion within sixty (60) days of the date of such written notice;

 

(e) (i) The making by Lessee of any general arrangement or assignment for the
benefit of creditors; (ii) the filing by Lessee of a voluntary petition in
bankruptcy under Title 11 U.S.C. or the filing of an involuntary petition
against Lessee which remains uncontested for a period of sixty days; (iii) the
appointment of a trustee or receiver to take possession of substantially all of
Lessee’s assets located at the Premises or of Lessee’s interest in this Lease
and such is not discharged within sixty (60) days; or (iv) the attachment,
execution or other judicial seizure of substantially all of Lessee’s assets
located at the Premises or of Lessee’s interest in this Lease and such is not
discharged within sixty (60) days, provided, however, in the event that any
provisions of this Section 12.01(e) is contrary to any applicable law, such
provision shall be of no force or effect;

 

(f) The discovery by Lessor that any financial statement given to Lessor by
Lessee was materially false; and

 

(g) The occurrence of a material default and breach by Lessee under any other
Lease between Lessee and Lessor (or any affiliate of Lessor) for premises in the
Project.

 

32



--------------------------------------------------------------------------------

Section 12.02 Remedies.

 

In the event of any such material default and breach by Lessee, Lessor may at
any time thereafter, and without limiting Lessor in the exercise of any right or
remedy which Lessor may have by reason of such default and breach:

 

(a) Terminate Lessee’s right to possession of the Premises by any lawful means
including by way of unlawful detainer (and without any further notice if a
notice in compliance with the unlawful detainer statutes and in compliance with
paragraphs (b), (c) and (d) of Section 12.01 above has already been given), in
which case this Lease shall terminate and Lessee shall immediately surrender
possession of the Premises to Lessor. In such event Lessor shall be entitled to
recover from Lessee all damages incurred by Lessor by reason of Lessee’s default
including, but not limited to, (i) the cost of recovering possession of the
Premises including reasonable attorney’s fees related thereto; (ii) the worth at
the time of the award of any unpaid rent (including the Excused Base Rent, to
the extent permitted pursuant to Section 4.01 hereof) that had been earned at
the time of the termination, to be computed by allowing interest at the Agreed
Rate but in no case greater than the maximum amount of interest permitted by
law, (iii) the worth at the time at the time of the award of the amount by which
the unpaid rent that would have been earned between the time of the termination
and the time of the award exceeds the amount of unpaid rent that Lessee proves
could reasonably have been avoided, to be computed by allowing interest at the
Agreed Rate but in no case greater than the maximum amount of interest permitted
by law, (iv) the worth at the time of the award of the amount by which the
unpaid rent for the balance of the Lease Term after the time of the award
exceeds the amount of unpaid rent that Lessee proves could reasonably have been
avoided, to be computed by discounting that amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of the award plus one per cent
(1%), (v) any other amount necessary to compensate Lessor for all the detriment
proximately caused by Lessee’s failure to perform obligations under this Lease,
including brokerage commissions and advertising expenses to relet the Premises,
expenses of remodeling the Premises for a new tenant (whether for the same or a
different use), and any special concessions made to obtain a new tenant, and
(vi) any other amounts, in addition to or in lieu of those listed above, that
may be permitted by applicable law.

 

(b) Maintain Lessee’s right to possession as provided in Civil Code Section
1951.4 in which case this Lease shall continue in effect whether or not Lessee
shall have abandoned the Premises. In such event Lessor shall be entitled to
enforce all of Lessor’s rights and remedies under this Lease, including the
right to recover the rent as it becomes due hereunder.

 

(c) Pursue any other remedy now or hereafter available to Lessor under the laws
or judicial decisions of the state of California. Unpaid amounts of rent and
other unpaid monetary obligations of Lessee under the terms of this Lease shall
bear interest from the date due at the Agreed Rate.

 

33



--------------------------------------------------------------------------------

Section 12.03 Default by Lessor.

 

Lessor shall not be in default under this Lease unless Lessor fails to perform
obligations required of Lessor within a reasonable time, but in no event later
than ten (10) business days after written notice by Lessee to Lessor and to the
holder of any first mortgage or deed of trust covering the Premises whose name
and address shall have theretofore been furnished to Lessee in writing,
specifying that Lessor has failed to perform such obligation; provided, however,
that if the nature of Lessor’s obligation is such that more than ten (10)
business days are reasonably required for performance then Lessor shall not be
in default if Lessor commences performance within such ten (10) business day
period and thereafter diligently prosecutes the same to completion. Lessee
waives any right to terminate this Lease or to vacate the Premises on Lessor’s
default under this Lease, provided that nothing herein shall be deemed to deny
Lessee its rights pursuant to Section 12.01(a) of this Lease. Lessee’s sole
remedy on Lessor’s default is an action for damages or injunctive or declaratory
relief.

 

Section 12.04 Late Charges.

 

Lessee hereby acknowledges that late payment by Lessee to Lessor of rent and
other sums due hereunder will cause Lessor to incur costs not contemplated by
this Lease, the exact amount of which will be extremely difficult to ascertain.
Such costs include, but are not limited to, processing and accounting charges,
and late charges which may be imposed on Lessor by the terms of any mortgage or
trust deed covering the Premises. Accordingly, if any installment of rent or any
other sum due from Lessee shall not be received by Lessor or Lessor’s designated
agent within five (5) days after such amount is due and owing, Lessee shall pay
to Lessor a late charge equal to five percent (5%) of such overdue amount every
time a late charge is payable during the Lease Term. Notwithstanding the
foregoing, Lessor agrees, on a one-time only basis, and during the first twelve
(12) months of the Lease Term only, to provide Lessee with written notice of
Lessee’s failure to pay any amount due and owing hereunder, and the late charge
described in this Section 12.04 shall not be due and owing on that one occasion
unless Lessee fails to pay Lessor the amounts past due and owing hereunder
within five (5) days after the date of such written notice. Other than that one
occasion, if any, during the first twelve (12) months of the Lease Term, the
late charge provided for herein shall be payable as otherwise provided for in
this Section 12.04. The parties hereby agree that such late charge represents a
fair and reasonable estimate of the costs Lessor will incur by reason of late
payment by Lessee. Acceptance of such late charge by Lessor shall in no event
constitute a waiver of Lessee’s default with respect to such overdue amount, nor
prevent Lessor from exercising any of the other rights and remedies granted
hereunder. In the event that a late charge is payable hereunder, whether or not
collected, for three (3) consecutive installments of rent, then rent shall
automatically become due and payable quarterly in advance, rather than monthly,
notwithstanding Section 4.01 or any other provision of this Lease to the
contrary.

 

Section 12.05 Lessor’s Right to Perform Lessee’s Obligations.

 

All obligations to be performed or observed by Lessee under this Lease shall be
performed or observed by Lessee at Lessee’s expense and without any reduction of
rent. Upon written notice to Lessee (except in the event of an emergency),
Lessor may perform or observe

 

34



--------------------------------------------------------------------------------

any obligation of Lessee which is in default hereunder, without waiving Lessor’s
other rights and remedies for Lessee’s failure to perform or observe any
obligations under this Lease and without releasing Lessee from any such
obligations. Within thirty (30) days after receiving a statement from Lessor,
Lessee shall pay to Lessor the amount of expense reasonably incurred by Lessor
in performing or observing Lessee’s obligation.

 

ARTICLE XIII

CONDEMNATION OF PREMISES

 

Section 13.01 Total Condemnation.

 

If the entire Premises, whether by exercise of governmental power or the sale or
transfer by Lessor to any condemnor under threat of condemnation or while
proceedings for condemnation are pending, at any time during the Lease Term,
shall be taken by condemnation such that there does not remain a portion
suitable for occupation, this Lease shall then terminate as of the date transfer
of possession is required. Upon such condemnation, all rent shall be paid up to
the date transfer of possession is required, and Lessee shall have no claim
against Lessor or the award for the value of the unexpired portion of this Lease
Term.

 

Section 13.02 Partial Condemnation.

 

If any portion of the Premises is taken by condemnation during the Lease Term,
whether by exercise of governmental power or the sale for transfer by Lessor to
an condemnor under threat of condemnation or while proceedings for condemnation
are pending, this Lease shall remain in full force and effect except that in the
event a partial taking (i) is more than twenty percent (20%) of the total square
footage of the Premises; or (ii) leaves the Premises unfit for the conduct of
the business of Lessee, then Lessee shall have the right to terminate this Lease
effective upon the date transfer of possession is required. Moreover, Lessor
shall have the right to terminate this Lease effective on the date transfer of
possession is required if more than twenty percent (20%) of the total square
footage of the Premises or Project is taken by condemnation. Lessee and Lessor
may elect to exercise their respective rights to terminate this Lease pursuant
to this Section by serving written notice to the other within thirty (30) days
after receipt of notice of condemnation. All rent shall be paid up to the date
of termination, and Lessee shall have no claim against Lessor for the value of
any unexpired portion of the Lease Term. If this Lease shall not be terminated,
the rent after such partial taking shall be that percentage of the adjusted Base
Rent specified herein, equal to the percentage which the square footage of the
untaken part of the Premises, immediately after the taking, bears to the square
footage of the entire Premises immediately before the taking. If Lessee’s
continued use of the Premises requires alterations and repair by reason of a
partial taking, all such alterations and repair shall be made by Lessee at
Lessee’s expense, provided that any condemnation award for such alterations and
repair shall be paid over to Lessee. Lessee waives all rights it may have under
California Code of Civil Procedure Section 1265.130 or otherwise, to terminate
this Lease based on partial condemnation.

 

Section 13.03 Award to Lessee.

 

In the event of any condemnation, whether total or partial, Lessee shall have
the right to claim and recover from the condemning authority such compensation
as may be

 

35



--------------------------------------------------------------------------------

separately awarded or recoverable by Lessee for loss of its business fixtures,
or equipment belonging to Lessee immediately prior to the condemnation and
relocation costs. The balance of any condemnation award shall belong to Lessor
(including, without limitation, any amount attributable to any excess of the
market value of the Premises for the remainder of the Lease Term over the then
present value of the rent payable for the remainder of the Lease Term) and
Lessee shall have no further right to recover from Lessor or the condemning
authority for any claims arising out of such taking.

 

ARTICLE XIV

ENTRY BY LESSOR

 

Section 14.01 Entry by Lessor Permitted.

 

Lessee shall permit Lessor and its employees, agents and contractors to enter
the Premises and all parts thereof (i) upon twenty-four (24) hours notice (or
without notice in an emergency), including without limitation, the Building and
all parts thereof at all reasonable times for any of the following purposes: to
inspect the Premises; to maintain the Premises; to make such repairs to the
Premises as Lessor is obligated or may elect to make; to make repairs,
alterations or additions to any other portion of the Premises or in connection
with the use, maintenance, repair or modification of any existing MPOE in the
Building and (ii) upon twenty-four (24) hours notice to show the Premises and
post “To Lease” signs for the purposes of reletting during the last twelve (12)
months of the Lease Term (provided that Lessee has failed to exercise its option
to extend) or extended Lease Term to show the Premises as part of a prospective
sale by Lessor or to post notices of nonresponsibility. Lessor shall have such
right of entry without any rebate of rent to Lessee for any loss of occupancy or
quiet enjoyment of the Premises hereby occasioned.

 

ARTICLE XV

ESTOPPEL CERTIFICATE

 

Section 15.01 Estoppel Certificate.

 

(a) Lessee shall at any time upon not less than ten (10) days’ prior written
notice from Lessor execute, acknowledge and deliver to Lessor a statement in
writing (i) certifying, if true, that this Lease is unmodified and in full force
and effect (or, if modified, stating the nature of such modification and
certifying, if true, that this Lease, as so modified, is in full force and
effect) and the date to which the rent and other charges are paid in advance, if
any, and (ii) acknowledging, if true, that there are not, to Lessee’s knowledge,
any uncured defaults on the part of Lessor hereunder, or specifying such
defaults if any are claimed and (iii) certifying or acknowledging, if true, such
other matters as are requested by any prospective lender or buyer which are
reasonably related to the loan or sale transaction. Any such statement may be
conclusively relied upon by any prospective purchaser or encumbrancer of the
Premises.

 

(b) Lessee’s failure to deliver such statement within such time shall be
conclusive upon Lessee (i) that this Lease is in full force and effect, without
modification except as may be represented by Lessor, (ii) that there are no
uncured defaults in Lessor’s performance, and (iii) that not more than one
month’s rent has been paid in advance, if any, and stating

 

36



--------------------------------------------------------------------------------

whether or not to the actual knowledge of the signer of such certificate Lessee
is in default in the performance of any covenant, agreement or condition
contained in this Lease and, if so, specifying each such default of which the
signer may have knowledge, it being intended that any such statement delivered
pursuant to this Section 15.01(b) may be relied upon by any prospective assignee
of Lessee’s interest in this Lease or any lender or prospective lender (or
investor) or purchaser of any interest in Lessee or its assets.

 

(c) Lessee’s or Lessor’s failure, as the case may be, to timely execute and
deliver such statement upon five (5) business additional days written notice
from the requesting party advising the other party on the consequences of a
non-response, shall constitute an acceptance and an acknowledgment by the other
party that statements included in the estoppel certificate are true and correct,
without exception.

 

ARTICLE XVI

LESSOR’S LIABILITY

 

Section 16.01 Limitations on Lessor’s Liability.

 

The term “Lessor” as used herein shall mean only the owner or owners at the time
in question of the fee title of the Premises. In the event of any transfer of
such title or interest, Lessor herein named (and in case of any subsequent
transfers then the grantor) shall be relieved from and after the date of such
transfer of all liability as respects Lessor’s obligations thereafter to be
performed, provided that any funds in the hands of Lessor or the then grantor at
the time of such transfer, in which Lessee has an interest, shall be delivered
to the grantee. The obligations contained in this Lease to be performed by
Lessor shall, subject as aforesaid, be binding on Lessor’s successors and
assigns, only during their respective periods of ownership. For any breach of
this Lease by Lessor, the liability of Lessor (including all persons and
entities that comprise Lessor, and any successor Lessor) and any recourse by
Lessee against Lessor shall be limited to the interest of Lessor, and Lessor’s
successors in interest, in and to the Project. On behalf of itself and all
persons claiming by, through, or under Lessee, Lessee expressly waives and
releases Lessor and each member, agent and employee of Lessor from any personal
liability for breach of this Lease.

 

ARTICLE XVII

GENERAL PROVISIONS

 

Section 17.01 Severability.

 

The invalidity of any provision of this Lease as determined by a court of
competent jurisdiction, shall in no way affect the validity of any other
provision hereof.

 

Section 17.02 Agreed Rate Interest on Past-Due Obligations.

 

Except as expressly herein provided, any amount due to either party not paid
within five (5) days after such amount is due shall bear interest at the Bank of
America prime rate plus two percent (2%) or the maximum amount permitted by law,
whichever is lesser (“Agreed Rate”). Payment of such interest shall not excuse
or cure any default by Lessee under this Lease. Despite any other provision of
this Lease, the total liability for interest payments shall

 

37



--------------------------------------------------------------------------------

not exceed the limits, if any, imposed by the usury laws of the State of
California. Any interest paid in excess of those limits shall be refunded to the
payor by application of the amount of excess interest paid against any sums
outstanding in any order that payee requires. If the amount of excess interest
paid exceeds the sums outstanding, the portion exceeding those sums shall be
refunded in cash to the payor by the payee. To ascertain whether any interest
payable exceeds the limits imposed, any nonprincipal payment (including late
charges) shall be considered to the extent permitted by law to be an expense or
a fee, premium, or penalty rather than interest.

 

Section 17.03 Time of Essence.

 

Time is of the essence in the performance of all obligations under this Lease.

 

Section 17.04 Additional Rent.

 

Any monetary obligations of Lessee to Lessor under the terms of this Lease shall
be deemed to be Additional Rent and Lessor shall have all the rights and
remedies for the nonpayment of same as it would have for nonpayment of Base
Rent. All references to “rent” (except specific references to either Base Rent
or Additional Rent) shall mean Base Rent and Additional Rent.

 

Section 17.05 Incorporation of Prior Agreements, Amendments and Exhibits.

 

This Lease (including Exhibits A, B, C, D, E and F and Schedules 1 and 2)
contains all agreements of the parties with respect to any matter mentioned
herein. No prior agreement or understanding pertaining to any such matter shall
be effective. This Lease may be modified in writing only, signed by the parties
in interest at the time of the modification. Except as otherwise stated in this
Lease, Lessee hereby acknowledges that neither the Lessor nor any employees or
agents of the Lessor has made any oral or written warranties or representations
to Lessee relative to the condition or use by Lessee of said Premises and Lessee
acknowledges that Lessee assumes all responsibility regarding the Occupational
Safety Health Act, the legal use and adaptability of the Premises and the
compliance thereof with all applicable laws and regulations in effect during the
Lease Term except as otherwise specifically stated in this Lease. Neither party
has been induced to enter into this Lease by, and neither party is relying on,
any representation or warranty outside those expressly set forth in this Lease.

 

Section 17.06 Notices.

 

(a) Written Notice.

 

Any notice required or permitted to be given hereunder shall be in writing and
shall be given by a method described in paragraph (b) below and shall be
addressed to Lessee or to Lessor at the addresses noted below, next to the
signature of the respective parties, as the case may be. Either party may by
notice to the other specify a different address for notice purposes, provided
that in no event shall Lessee be deemed in default pursuant to Section 12.01(b)
hereof if such failure is caused by a change of Lessor’s mailing address and
Lessor failed to notify Lessee of such change in address at least thirty (30)
days prior to the date on which such payment of Base Rent is due hereunder. A
copy of all notices required or permitted to be given to Lessor hereunder shall
be concurrently transmitted to such party or parties at such addresses as

 

38



--------------------------------------------------------------------------------

Lessor may from time to time hereafter designate by notice to Lessee, but delay
or failure of delivery to such person shall not affect the validity of the
delivery to Lessor or Lessee.

 

(b) Methods of Delivery.

 

When personally delivered to the recipient, notice is effective on delivery.
Delivery to the person apparently designated to receive deliveries at the
subject address is personally delivered if made during business hours (e.g.
receptionist).

 

When mailed by certified mail with return receipt requested, notice is effective
on receipt if delivery is confirmed by a return receipt.

 

When delivery by overnight delivery Federal Express/Airborne/United Parcel
Service/DHL WorldWide Express with charges prepaid or charged to the sender’s
account, notice is effective on delivery if delivery is confirmed by the
delivery service.

 

(c) Refused, Unclaimed or Undeliverable Notices.

 

Any correctly addressed notice that is refused, unclaimed, or undeliverable
because of an act or omission of the party to be notified shall be considered to
be effective as of the first date that the notice was refused, unclaimed, or
considered undeliverable by the postal authorities, messenger, or overnight
delivery service.

 

Section 17.07 Waivers.

 

No waiver of any provision hereof shall be deemed a waiver of any other
provision hereof or of any subsequent breach of the same or any other
provisions. Any consent to, or approval of, any act shall not be deemed to
render unnecessary the obtaining of consent to or approval of any subsequent
act. The acceptance of rent hereunder by Lessor shall not be a waiver of any
preceding breach by Lessee of any provision hereof, other than the failure of
Lessee to pay the particular rent so accepted, regardless of Lessor’s knowledge
of such preceding breach at the time of acceptance of such rent.

 

Section 17.08 Recording.

 

Lessee may not record a “short form” memorandum of this Lease.

 

Section 17.09 Surrender of Possession; Holding Over.

 

(a) At the expiration or earlier termination of the Lease, Lessee shall remove
all of Lessee’s signs (pursuant to Section 17.15) and shall remove all of
Lessee’s equipment, trade fixtures, supplies, wall decoration and other personal
property from within the Premises, Building and the Common Area and shall
vacate, deliver up and surrender to Lessor possession of the Premises and all
improvements thereon broom clean and, in as good order and condition as when
possession was taken by Lessee, excepting only ordinary wear and tear (wear and
tear which could have been avoided by first class maintenance practices and in
accordance with industry standards shall not be deemed “ordinary”). Except for
such ordinary wear and tear, Lessee shall: (i) repair all damage to the
Premises, the interior and exterior of Building and the

 

39



--------------------------------------------------------------------------------

Common Area caused by Lessee’s removal of its property, (ii) patch and refinish,
to Lessor’s reasonable satisfaction, all penetrations made by Lessee or its
agents, contractors, employees or invitees to the roof, floor, interior or
exterior walls or ceiling of the Premises and Building, whether such
penetrations were made with Lessor’s approval or not, (iii) repair or replace
all stained or damaged ceiling tiles, wall coverings and floor coverings to the
reasonable satisfaction of Lessor, (iv) repair all damage caused by Lessee to
the exterior surface of Building and to the paved surfaces of the Common Areas
and, where necessary, replace or resurface same. Upon expiration or sooner
termination of this Lease, Lessor may reenter the Premises and remove all
persons and property therefrom. If Lessee shall fail to surrender to Lessor the
Premises, Building and the Common Area in the condition required by this
paragraph at the expiration or, if sooner terminated, within ten (10) days after
sooner termination, of this Lease, Lessor may, at Lessee’s expense, remove
Lessee’s signs, property and/or improvements not so removed and make such
repairs and replacements not so made or hire, at Lessee’s expense, independent
contractors to perform such work. Lessee shall be liable to Lessor for all costs
incurred by Lessor in returning the Premises, Building and the Common Area to
the required condition, together with interest thereon at the Agreed Rate from
the date incurred by Lessor until paid. Lessee shall pay to Lessor the amount of
all costs so incurred (including, without limitation, costs of disposal, storage
and insurance) together with interest at the Agreed Rate within five (5)
business days from Lessor’s delivery of a statement therefor. If the Premises
are not surrendered at the end of the Lease Term, Lessee shall indemnify Lessor
against loss or liability resulting from delay by Lessee in so surrendering the
Premises, including, without limitation, actual damages for lost rent and with
respect to any claims of a successor occupant (provided that such damages shall
be reduced by the amount of any holdover rent paid by Lessee pursuant to Section
17.09 (b) below); provided, however, Lessor shall have first informed Lessee in
writing that Lessor has entered into an agreement with such a successor occupant
and the anticipated commencement date of such succeeding lease, provided that
Lessor will have no liability to Lessee for Lessor’s failure to do so.

 

(b) If Lessee, with Lessor’s prior written consent, remains in possession of the
Premises after the expiration of the Lease Term or earlier termination of this
Lease and if Lessor and Lessee have not executed an express written agreement as
to such holding over, then such occupancy shall be a tenancy from month to month
at a monthly Base Rent equivalent to one hundred fifty percent (150%) of the
greater of: (i) the monthly rental in effect immediately prior to such
expiration or (ii) the Fair Market Rent, as determined by Lessor, such payments
to be made as herein provided for Base Rent. In the event of such holding over,
all of the terms of this Lease, including the payment of Additional Rent all
charges owing hereunder other than rent shall remain in force and effect on said
month to month basis.

 

Section 17.10 Cumulative Remedies.

 

No remedy or election hereunder by Lessor shall be deemed exclusive but shall,
wherever possible, be cumulative with all other remedies at law or in equity,
provided that notice and cure periods set forth in Article XII are intended to
extend and modify statutory notice provisions to the extent expressly stated in
Section 12.01.

 

40



--------------------------------------------------------------------------------

Section 17.11 Covenants and Conditions.

 

Each provision of this Lease to be observed or performed by Lessee shall be
deemed both a covenant and a condition.

 

Section 17.12 Binding Effect; Choice of Law.

 

Subject to any provisions hereof restricting assignment or subletting by Lessee
and subject to the provisions of Article XVI, this Lease shall bind the parties,
their personal representatives, successors and assigns. This Lease shall be
governed by the laws of the State of California and any legal or equitable
action or proceeding brought with respect to the Lease or the Premises shall be
brought in Santa Clara County, California except for such actions or proceedings
as are required by California law to be brought in the County were the subject
real property is located.

 

Section 17.13 Lease to be Subordinate.

 

Lessee agrees that this Lease is and shall be, at all times, subject and
subordinate to the lien of any mortgage, deed of trust or other encumbrances
which Lessor may create against the Premises including all renewals,
replacements and extensions thereof provided, however, that regardless of any
default under any such mortgage, deed of trust or other encumbrance or any sale
of the Premises under such mortgage, deed of trust or other encumbrance so long
as Lessee is not then in default beyond any applicable cure periods pursuant to
the terms hereof, this Lease and Lessee’s possession and rights hereunder shall
not be disturbed by the mortgagee or beneficiary or anyone claiming under or
through such mortgagee or beneficiary. Lessee shall execute any documents which
are commercially reasonable (i.e., of a type customarily executed between
lenders and lessees for similar loans and leases) subordinating this Lease
within ten (10) business days after delivery of same by Lessor so long as the
mortgagee or beneficiary agrees therein that this Lease will not be terminated
if Lessee is not in default following a foreclosure. Lessee agrees to attorn to
the holder of any such mortgage, deed of trust or other encumbrance upon their
foreclosure of such interest without the requirement to execute any additional
agreements, provided that Lessee agrees to execute any such agreement required
by such lender in order to consummate such an attornment.

 

Section 17.14 Attorneys’ Fees.

 

If either party herein brings an action to enforce the terms hereof or to
declare rights hereunder, the prevailing party in any such action, on trial or
appeal, shall be entitled to recover its reasonable attorney’s fees, expert
witness fees and costs as fixed by the Court.

 

Section 17.15 Signs.

 

Subject to the terms of this Section 17.15 and the Lease, Lessee may, at
Lessee’s sole expense, install signage: (i) on the exterior of the Building,
(ii) on thirty-three and one-third percent (33 and 1/3%) of the monument sign
for the Project and (iii) install directional signage on the grounds of the
Premises and the Common Areas. Lessee shall not place any sign outside the
Premises (or visible from outside the Premises) without Lessor’s prior written
consent, which consent shall not be unreasonably withheld and subject to
Lessee’s obtaining approval by the City of Sunnyvale. Lessee, at its sole cost
and expense, after obtaining Lessor’s prior written consent, shall install,
maintain and remove prior to expiration of this Lease (or within ten (10)

 

41



--------------------------------------------------------------------------------

days after any earlier termination of this Lease) all signage in full compliance
with (i) all applicable law, statutes, ordinances and regulations, (ii) all
provisions of this Lease concerning Alterations and (ii) Lessor’s signage policy
set forth on Exhibit ”C” hereto. Upon the expiration or earlier termination of
this Lease, Lessee shall, at Lessee’s sole cost and expense, remove such signs,
repair any damage caused by such removal and return the area in which such sign
was located to the condition in which it existed prior to the installation of
such sign.

 

Section 17.16 Merger.

 

The voluntary or other surrender of this Lease by Lessee, or a mutual
cancellation thereof, or a termination by Lessor, shall not work a merger, and
shall, at the option of Lessor, terminate all or any existing subtenancies or
may, at the option of Lessor, operate as an assignment to Lessor of any or all
of such subtenancies.

 

Section 17.17 Quiet Possession.

 

So long as Lessee is not in default beyond any applicable notice and cure period
hereunder in observing and performing all of the covenants, conditions and
provisions on Lessee’s part to be observed and performed hereunder, Lessee shall
have quiet possession of the Premises for the entire Lease Term, subject to all
of the provisions of this Lease.

 

Section 17.18 Easements.

 

Lessor reserves to itself the right, from time to time, to grant such easements,
rights and dedications that Lessor deems necessary or desirable, and to cause
the recordation of Parcel Maps and conditions, covenants and restrictions, so
long as such easements, rights, dedications, Maps and conditions, covenants and
restrictions do not unreasonably interfere with the use of the Premises of
parking rights granted hereunder, including access thereto, by Lessee. Lessee
shall sign any of the aforementioned or other documents, and take such other
actions, which are reasonably necessary or appropriate to accomplish such
granting, recordation and subordination of the Lease to same, upon request of
Lessor, and failure to do so within ten (10) business days after a written
request to do so shall constitute a material breach of this Lease, provided that
Lessor shall reimburse Lessee for Lessee’s reasonable out-of-pocket expenses
necessarily incurred in the performance of Lessee’s obligations under this
Section 17.18

 

Section 17.19 Authority.

 

Each individual executing this Lease on behalf of a corporation, limited
liability company or partnership represents and warrants that he or she is duly
authorized to execute and deliver this Lease on behalf of such entity in
accordance with a duly adopted resolution of the governing group of the entity
empowered to grant such authority, and that this Lease is binding upon said
entity in accordance with its terms. Upon reasonable request by a party, the
other party shall provide the requesting party with a certified copy of its
resolution within thirty (30) days after execution hereof, but failure to do so
shall in no manner (i) be evidence of the absence of authority or (ii) affect
the representation or warranty.

 

42



--------------------------------------------------------------------------------

Section 17.20 Force Majeure Delays.

 

In any case where either party hereto is required to do any act (other than the
payment of money), delays caused by or resulting from Acts of God or Nature,
war, civil commotion, fire, flood or other casualty, labor difficulties,
shortages of labor or materials or equipment, government regulations, delay by
government or regulatory agencies with respect to approval or permit process,
unusually severe weather, or other causes beyond such party’s reasonable control
the time during which act shall be completed, shall be deemed to be extended by
the period of such delay, whether such time be designated by a fixed date, a
fixed time or “a reasonable time.”

 

Section 17.21 Hazardous Materials.

 

(a) Definition of Hazardous Materials and Environmental Laws.

 

“Hazardous Materials” means any (a) substance, product, waste or other material
of any nature whatsoever which is or becomes listed regulated or addressed
pursuant to the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. sections 9601, et seq. (“CERCLA”); the Hazardous Materials
Transportation Act (“HMTA”) 49 U.S.C. section 1801, et seq., the Resource
Conservation and Recovery Act, 42 U.S.C. section 6901, et seq. (“RCRA”); the
Toxic Substances Control Act, 15 U.S.C. sections 2601, et seq. (“TSCA”); the
Clean Water Act, 33 U.S.C. sections 1251, et seq.; the California Hazardous
Waste Control Act, Health and Safety Code sections 25100, et seq.; the
California Hazardous Substances Account Act, Health and Safety Code sections
26300, et seq.; the California Safe Drinking Water and Toxic Enforcement Act,
Health and Safety Code sections 25249.5, et seq.; California Health and Safety
Code sections 25280, et seq.; (Underground Storage of Hazardous Substances); the
California Hazardous Waste Management Act, Health and Safety Code sections
25170.1, et seq.; California Health and Safety Code sections 25501. et seq.
(Hazardous Materials Response Plans and Inventory); or the Porter-Cologne Water
Quality Control Act, California Water Code sections 13000, et seq., all as
amended, or any other federal, state or local statute, law, ordinance,
resolution, code, rule, regulation, order or decree regulating, relating to or
imposing liability (including, but not limited to, response, removal and
remediation costs) or standards of conduct or performance concerning any
hazardous, toxic or dangerous waste, substance or material, as now or at any
time hereafter may be in effect (collectively, “Environmental Laws”); (b) any
substance, product, waste or other material of any nature whatsoever whose
presence in and of itself may give rise to liability under any of the above
statutes or under any statutory or common law theory based on negligence,
trespass, intentional tort, nuisance, strict or absolute liability or under any
reported decisions of a state or federal court, (c) petroleum or crude oil,
including but not limited to petroleum and petroleum products contained within
regularly operated motor vehicles and (d) asbestos.

 

(b) Use of Hazardous Materials.

 

Except for ordinary office supplies and janitorial cleaning materials which in
common business practice are customarily and lawfully used, stored and disposed
of in small quantities, in compliance with all applicable Environmental Laws,
Lessee shall not cause or

 

43



--------------------------------------------------------------------------------

permit any Hazardous Materials to be brought upon, kept or used in, on or about
the Project by Lessee, its agents, employees, contractors, licensee, guests,
visitors or invitees without the prior written consent of Lessor. Lessor shall
not unreasonably withhold such consent so long as Lessee demonstrates to
Lessor’s reasonable satisfaction that such Hazardous Materials are necessary or
useful to Lessee’s business and will be used, kept and stored in a manner that
complies with all applicable Environmental Laws. Lessee shall, at all times,
use, keep, store, handle, transport, treat or dispose all such Hazardous
Materials in or about the Project in compliance with all applicable
Environmental Laws. Lessee shall remove all Hazardous Materials used or brought
onto the Project during the Lease Term from the Project prior to the expiration
or earlier termination of the Lease.

 

(c) Lessee’s Environmental Indemnity.

 

Lessee agrees to indemnify and hold Lessor harmless from any liabilities,
losses, claims, damages, penalties, fines, attorney fees, expert fees, court
costs, remediation costs, investigation costs, or other expenses resulting from
or arising out of the use, storage, treatment, transportation, release,
presence, generation, or disposal of Hazardous Materials on, from or about the
Project, and/or subsurface or ground water from an act or omission of Lessee (or
Lessee’s successor), its agents, employees, invitees, vendors or contractors.

 

(d) Lessee’s Obligation to Promptly Remediate.

 

If the presence of Hazardous Materials on the Premises results from an act or
omission of Lessee (or Lessee’s successors), its agents, employees, invitees,
vendors, contractors, guests, or visitors results in contamination or
deterioration of the Project or any water or soil beneath the Property, Lessee
shall promptly take all action necessary or appropriate to investigate and
remedy that contamination, at its sole cost and expense, provided that Lessor’s
consent to such action shall first be obtained, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

(e) Notification.

 

Lessor and Lessee each agree to promptly notify the other of any communication
received from any governmental entity concerning Hazardous Materials or the
violation of Environmental Laws that relate to the Project.

 

Section 17.22 Modifications Required by Lessor’s Lender.

 

If any lender of Lessor requests a modification of this Lease that will not
increase Lessee’s cost or expense or materially and adversely change Lessee’s
rights and obligations hereunder, this Lease shall be so modified and Lessee
shall execute whatever documents are required by such lender and deliver them to
Lessor within ten (10) business days after the request. Nothing in this Section
17.22 shall require Lessee to execute any modifications of this Lease that would
increase the Base Rent, Additional Rent or any other Rent due hereunder, create
a Letter of Credit Security obligation, change the Lease Term, affect Lessee’s
Options to Renew or Right of First Offer, increase or decrease the size of
Premises or create any new indemnification obligations of Lessee.

 

44



--------------------------------------------------------------------------------

Section 17.23 Brokers.

 

Lessor and Lessee each represents to the other that it has had no dealings with
any real estate broker or agent in connection with the negotiation of this
Lease, except for Cornish & Carey Commerical and CPS (“Brokers”) and that they
know of no other real estate broker or agent who is entitled to a commission or
finder’s fee in connection with this Lease. Each party shall indemnify, protect,
defend, and hold harmless the other party against all claims, demands, losses,
liabilities, lawsuits, judgments, and costs and expenses (including reasonable
attorney fees) for any leasing commission, finder’s fee, or equivalent
compensation alleged to be owning on account of the indemnifying party’s
dealings with any real estate broker or agent other than the Brokers. Lessor
shall pay for the commissions due Brokers pursuant to a separate agreement. The
terms of this Section 17.23 shall survive the expiration or earlier termination
of the Lease Term.

 

Section 17.24 Right of First Offer.

 

(a) Grant.

 

Subject to the terms of this Section 17.24, Lessor grants to Lessee during the
Right of First Offer Term a one-time only right of first offer (“Right of First
Offer”) to lease any space which is available for lease in the building located
at 410 North Mary Avenue in the Project (“Available Space”). For the purposes of
this Section 17.24, such space shall not be deemed available for lease, and this
Right of First Offer shall not apply, if the space in question is already leased
to a tenant thereof who leases or re-leases such space pursuant to any
then-existing or future right to extend the term of its lease or expand the size
of its premises agreed upon by Lessor and such tenant.

 

(b) Term.

 

The term of the Right of First Offer (“Right of First Offer Term”) shall
commence on the Commencement Date of this Lease and shall terminate on June 30,
2007.

 

(c) Covenants of Lessor.

 

Subject to the conditions precedent established by subsection (e) below, if at
any time during the Right of First Offer Term Lessor decides to offer any
Available Space for lease to a bona fide third party, Lessor shall first provide
Lessee with a written notice (“Offer Notice”) detailing (a) the rent at which
said Available Space is being offered to the third party, (b) the rentable
square footage and location thereof, (c) the date the Available Space will
become available and (d) all other terms upon which Lessor proposes to lease the
Available Space to Lessee.

 

(d) Exercise of Lessee’s Right of First Offer.

 

Subject to the conditions precedent established by subsection (e) below, Lessee
may exercise Lessee’s Right of First Offer to lease all (but not less than all)
of the Available Space described in the Offer Notice by providing Lessor with
written notice (“Acceptance Notice”) thereof within five (5) business days of
Lessor’s delivery to Lessee of the Offer Notice.

 

45



--------------------------------------------------------------------------------

If Lessee does not exercise its Right of First Offer within said five (5)
business day period, Lessor shall be relieved of Lessor’s obligation to lease
the Available Space mentioned in the Offer Notice to Lessee and the provisions
of this Section 17.24 shall not apply to Lessor, except if Lessor, within one
hundred twenty (120) days after the date of the Offer Notice, offers the
Available Space for the same time period specified in the Offer Notice at a base
rent which is less than ninety percent (90%) of the base rent specified in the
Offer Notice, Lessor shall first re-offer such space to Lessee with those new
terms and Lessee shall have the right to exercise such new Offer Notice within
the time period set forth in this Section 17.24(d).

 

(e) Conditions to Right of First Offer.

 

Notwithstanding anything to the contrary in this Section 17.24, Lessor shall
have no obligation to provide Lessee with an Offer Notice, and Lessee shall have
no right to exercise Lessee’s Right of First Offer, if: (i) Lessee is in default
either: (a) at the time Lessor seeks to lease the Available Space in question,
or at the time Lessee seeks to give Lessor an Acceptance Notice, whichever, is
relevant, or (b) upon the date Lessee seeks to take possession of the Available
Space referenced in the Offer Notice, (ii) Lessee has assigned this Lease sublet
more than twenty-five percent (25%) of the rentable space located in the
Premises to a party other than an Affiliate, (iii) Lessee then occupies less
than seventy-five percent (75%) of the Premises or (iv) Lessee has received more
than three (3) notices of default from Lessor during the Term of this Lease.
Lessee’s Right of First Offer shall be personal to Lessee and Lessee’s Affiliate
and shall not be transferable with any assignment of this Lease or subletting of
the Premises.

 

(f) Terms for Right of First Offer.

 

In the event that Lessee exercises Lessee’s Right of First Offer, Lessee’s
occupancy of the Available Space taken shall be on all of the same terms and
conditions described in the Offer Notice, except that the Base Rent due for the
Available Space taken shall be one hundred percent (100%) of the Fair Market
Rent (as defined in Section 3.02(b) hereunder) for such Available Space. In such
event, Lessee’s Share due hereunder shall also be adjusted accordingly.

 

(g) Amendment to Lease.

 

Lessor and Lessee hereby agree to execute an amendment to this Lease (“Lease
Amendment”) prior to Lessee’s occupancy of the Available Space in question. The
Lease Amendment shall specify, among other things, the Rent, date of occupancy,
increase in Lessee’s Share and square footage of the Available Space taken in
connection with Lessee’s exercise of Lessee’s Right of First Offer. If Lessee
does not execute such a Lease Amendment within fifteen (15) business days after
the date on which it provides Lessor with the Acceptance Notice, then, at
Lessor’s option, Lessee’s rights hereunder shall be void and terminated, but,
otherwise, a valid exercise of Lessee’s Right of First Offer shall be fully
effective, whether or not such amendment is executed.

 

Section 17.25 Telecommunications Equipment.

 

Lessee may install, or cause a carrier, vendor or other operator selected by
Lessee and acceptable to Lessor to install, maintain and operate microwave
dishes no greater than 6 feet

 

46



--------------------------------------------------------------------------------

in diameter and such other equipment as listed on Exhibit “F” attached hereto
(collectively, the “Telecommunications Equipment”) on a site (the “Site”)
located on the roof of the Building with Lessor’s prior written consent, which
consent shall not be unreasonably withheld.

 

(a) Conditions. Without limiting the generality of the foregoing, Lessor may
condition its consent on (1) Lessor’s approval or designation of the pathway for
any line, cable, wire or conduit; and (2) the installation by Lessee, at its
sole cost and expense, of a structural platform and/or access walkway to protect
the roof from damage from the placement of and access to the Telecommunications
Equipment installed on the roof. Any installation, maintenance, operation,
alteration, repair or replacement of Telecommunications Equipment by or for
Lessee shall be subject to all of the requirements and provisions of this Lease,
including the terms and conditions of Section 6.03 Alterations. Lessor may also
require that any such work, including work on or involving the roof (and
including, without limitation, any roof penetrations approved by Lessor), be
performed, at Lessee’s cost, by a contactor designated or approved by Lessor. In
addition, if Lessor determines that the riser or telecommunications closet space
in the Building is inadequate to accommodate any Telecommunications Equipment
proposed by Lessee along with the existing and/or future needs of other
occupants and users of the Building, Lessor may condition Lessor’s approval of
Lessee’s Telecommunications Equipment on the construction of additional riser or
telecommunications closet space as designated by Lessor at Lessee’s expense.
Lessor may require that Lessee, or the carrier or operator, as applicable, enter
into a telecommunications access agreement on Lessor’s standard form prior to
any installation of Telecommunications Equipment.

 

(b) Government Approvals. If Lessee installs any Telecommunications Equipment,
Lessee shall do so at its sole cost and expense, and Lessee shall obtain, at its
sole cost and expense, any and all permits, authorizations and certificates,
including, without limitation, zoning variances or changes, as may be required
with respect to such Telecommunications Equipment from all governmental
agencies. Lessor agrees to reasonably cooperate with Lessee to obtain same if
required by applicable governmental agencies; provided, however, that Lessor
shall not be obligated to incur any costs or accept the imposition of any zoning
change or use restrictions affecting the Building or Buildings.

 

(c) Noninterference. Telecommunications Equipment installed or operated by or
for Lessee shall not interfere with the operations (including, without
limitation, transmissions or reception) of any other Telecommunications
Equipment located in the Building or buildings

 

(d) Indemnity. Lessee shall repair any damage caused by Lessee’s installation,
maintenance, operation, alteration, repair or replacement of Telecommunications
Equipment, and shall indemnify, protect, defend and hold Lessor harmless from
any and all claims, liabilities, damages or expenses (collectively, the
“Claims”) associated therewith, including, without limitation: (i) any Claims by
other lessees of The Building or Buildings or other third parties that Lessee’s
installation, maintenance, operation, alteration, repair or replacement of
Telecommunications Equipment has caused interference or interruption with the
operation of other Telecommunications Equipment; and (2) any voiding of or other
effect that Lessee’s installation, maintenance, operation, alteration, repair or
replacement of Telecommunications Equipment may have on any warranty with
respect to the roof or other portions of the Building or Buildings. Lessor shall
not be liable for any damage to or

 

47



--------------------------------------------------------------------------------

interference with Lessee’s business or any loss of income from Lessee’s
business, or for loss of or damage to Lessee’s Telecommunications Equipment
caused by or resulting from any damage to or interference with, or operation of
Lessee’s Telecommunications Equipment, including, without limitation,
maintenance, operation, alteration, repair or replacement of other
Telecommunications Equipment in the Building or Buildings, whether by or for
Lessor, other lessees of the Building or Buildings, or other third parties, and
Lessee waives all Claims against Lessor for the same, except that Lessor shall
indemnify, protect, defend and hold Lessee harmless from all Claims (but in no
event lost profits or other consequential damages) to the extent arising out of
or in connection with the gross negligence or willful acts of Lessor or its
agents, employees, or representatives. Lessor’s approval of Lessee’s
installation of any Telecommunications Equipment shall not constitute a
representation that any Telecommunications Equipment will function effectively
in or on the Building or the Buildings.

 

Section 17.26 List of Exhibits

 

EXHIBIT A:

   Real Property Legal Description, Site Plan, and Building Elevations

EXHIBIT B:

   Memorandum of Commencement of Lease Term

EXHIBIT C:

   Signage Exhibit

EXHIBIT D:

   Rules and Regulations

EXHIBIT E:

   Work Letter Agreement

EXHIBIT F:

   Telecommunications Equipment to be Installed by Lessee

 

LESSOR AND LESSEE EACH HAS CAREFULLY READ AND HAS REVIEWED THIS LEASE AND BEEN
ADVISED BY LEGAL COUNSEL OF ITS OWN CHOOSING AS TO EACH TERM AND PROVISION
CONTAINED HEREIN AND, BY EXECUTION OF THIS LEASE, SHOWS ITS INFORMED AND
VOLUNTARY CONSENT THERETO. EACH PARTY HEREBY AGREE THAT, AT THE TIME THIS LEASE
IS EXECUTED, THE TERMS AND CONDITIONS OF THIS LEASE ARE COMMERCIALLY REASONABLE
AND EFFECTUATE THE INTENT AND PURPOSE OF LESSOR AND LESSEE WITH RESPECT TO THE
PREMISES.

 

[SIGNATURES TO CONTINUE ON FOLLOWING PAGE]

 

48



--------------------------------------------------------------------------------

Executed at Sunnyvale, California, as of the reference date.

 

LESSOR:       ADDRESS:

Mary Avenue Office LLC,

a California limited liability company

     

c/o Jay Paul Company

350 California Street, Suite 1905

San Francisco, California 94104-1432

By:

 

MAO Management, Inc., a

California corporation

            By:                     Jay Paul, President and Secretary          
  LESSEE:       ADDRESS:

Blue Coat Systems, Inc.,

a Delaware corporation

 

                                  Name:              Its:                

Date:

                Name:              Its:                

Date:

               

 



--------------------------------------------------------------------------------

EXHIBIT A

to

MARY AVENUE OFFICE LLC

LEASE

to

BLUE COAT SYSTEMS, INC.,

a Delaware corporation

LESSEE

for

PREMISES

at

420 North Mary Avenue

Building

Sunnyvale, California

 

REAL PROPERTY LEGAL DESCRIPTION,

SITE PLAN

 

REAL PROPERTY in the City of Sunnyvale, County of Santa Clara, State of
California, part of Rancho Pastoria de las Borregas, described as follows:

 

PARCEL 3, so designated and delineated on the Parcel Map recorded November 30,
1988 in Book 593 of Maps, pages 44 and 45, Santa Clara County Records.

 

APN: 165-32-007

ARB: 1 63-30-X9, X10

 

A-1



--------------------------------------------------------------------------------

LOGO [g71231img-1.jpg]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

to

NORTH MARY AVENUE OFFICE, LLC

LEASE

to

BLUE COAT SYSTEMS, INC.,

a Delaware corporation

as

LESSEE

for

PREMISES

at

420 North Mary Avenue

Building

Sunnyvale, California

 

MEMORANDUM OF

COMMENCEMENT OF LEASE TERM

 

Pursuant to Article III, Section 3.01, paragraph (a) of the above-referenced
Lease, the parties to said Lease agree to the following:

 

The Commencement Date of the Lease              and the Lease Term commenced on
said date. The Expiration Date for the initial Lease Term is
                    .

 

The date for commencement of Base Rent for the Premises [(subject to the Excused
Base Rent)]                 .

 

The date for commencement of Additional Rent, including, without limitation,
Operating Expenses is                 .

 

The total Rentable Area of the Premises is an agreed 116,586 rentable square
feet.

 

Each person executing this Memorandum certifies that he or she is authorized to
do so on behalf of and as the act of the entity indicated. Executed as of
                                 , 2005, at Sunnyvale (Santa Clara County),
California.

 

420 MARY AVENUE OFFICE LLC

a California limited liability company

     

BLUE COAT SYSTEMS, INC.,

a Delaware corporation

By:  

MAO Management, Inc., a California

corporation, its sole managing member

 

      By:                                          (Type or print name)     By: 
          Its:         Jay Paul, President & Secretary       By:               
      (Type or print name)             Its:     

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

to

MARY AVENUE OFFICE, LLC

LEASE

to

BLUE COAT SYSTEMS INC.,

a Delaware corporation

as

LESSEE

for

PREMISES

at

420 North Mary Avenue

Building

Sunnyvale, California

 

SIGNAGE EXHIBIT

SIGNAGE POLICY

SINGLE TENANT BUILDINGS

 

Each tenant of a single tenant Building will be permitted (subject to compliance
with Section 17.15 of the Lease) to place one sign on the existing monument
signs located near the entrance to the Project to be located near the entrance
to the parking lot associated with the Building (“Monument”). The exact size,
design, color, location and materials of the Monument, and of the Lessee’s sign
on the Monument, will be determined by Lessor in its sole and absolute
discretion, provided that Lessor will not unreasonably withhold its consent to a
tenant sign which employs a design and color commonly used by such tenant for
marketing purposes so long as it fits within the space allocated by Lessor, and
so long as it is in keeping with the overall design scheme of the Project. Each
such tenant will also be permitted (subject to compliance with Section 17.15 of
the Lease) to place one sign on the exterior surface of the Building. Lessor
reserves the right to allow different or additional signage anywhere in the
Project, provided that, so long as Lessor may lawfully do so, Lessor will not
reduce the size of space allocated on the Monument to a size smaller than that
permitted as of the commencement date of the Lease, unless the size of the
premises subject to the lease decreases from its size as of the lease
commencement date or unless Lessor provides alternate signage of reasonably
equivalent visibility. All signs shall comply with all applicable government
laws and regulations.

 

C-1



--------------------------------------------------------------------------------

 

EXHIBIT “D”

To

MARY AVENUE OFFICE, LLC

LEASE

to

BLUE COAT SYSTEMS, INC.,

a Delaware corporation

For

PREMISES

at

420 N. Mary Avenue

Building

Sunnyvale, California

 

RULES AND REGULATIONS

 

1. Subject to any different use of the exterior portion of the Premises to which
Lessor consents, as provided in the Basic Lease Provisions, Lessee and Lessee’s
employees shall not in any way obstruct the sidewalks, entry passages,
pedestrian passageways, driveways, entrances and exits to the Project or the
Building, and they shall use the same only as passageways to and from their
respective work areas.

 

2. Any sash doors, sashes, windows, glass doors, lights and skylights that
reflect or admit light into the Common Area of the Project shall not be covered
or obstructed by the Lessee. Water closets, urinals and wash basins shall not be
used for any purpose other than those for which they were constructed, and no
rubbish, newspapers, food or other substance of any kind shall be thrown into
them. Lessee shall not mark, drive nails, screw or drill into, paint or in any
way deface the exterior walls, roof, foundations, bearing walls or pillars
without the prior written consent of Lessor, which consent may be withheld in
Lessor’s sole discretion. The expense of repairing any breakage, stoppage or
damage resulting from a violation of this rule shall be borne by Lessee.

 

3. No awning or shade shall be affixed or installed over or in the windows or
the exterior of the Premises except with the consent of Lessor, which may be
withheld in Lessor’s discretion.

 

4. No boring or cutting for wires shall be allowed, except with the consent of
Lessor, which consent may be withheld in Lessor’s sole discretion.

 

5. Lessee shall not do anything in the Premises, or bring or keep anything
therein, which will in any way increase or tend to increase the risk of fire or
the rate of fire insurance or which shall conflict with the regulations of the
fire department or the law or with any insurance policy on the Premises or any
part thereof, or with any rules or regulations established by any administrative
body or official having jurisdiction, and it shall not use any machinery
therein, even though its installation may have been permitted, which may cause
any unreasonable noise, jar, or tremor to the floors or walls, or which by its
weight might injure the floors of the Premises.

 

D-1



--------------------------------------------------------------------------------

6. If Lessee shall require extra heavy equipment, Lessee shall notify Lessor of
such fact and shall pay the cost of structural bracing to accommodate it. All
damage done to the Premises or Project by installing, removing, or maintaining
extra heavy equipment shall be repaired at the expense of Lessee.

 

7. Lessee and Lessee’s officers, agents and employees shall not make nor permit
nor suffer any loud, unusual or improper music or other noises on or about the
Premises which emit sound from the Premises, nor interfere in any other way with
other tenants at the Project or those having business with them, nor bring into
or keep within the Project any animal or bird or any vehicle (other than
bicycles of employees or bicycles held for sale as merchandise), except such
vehicle as Lessor may from time to time permit.

 

8. No machinery of any kind not commonly used for computer hardware laboratory
purposes will be allowed in the Premises without the written consent of Lessor.
This shall not apply, however, to customary office equipment or trade fixtures
or package handling equipment.

 

9. All freight must be moved into, within and out of the Premises only during
such hours and according to such regulations as may be posted from time to time
by Lessor.

 

10. No aerial shall be erected on the roof or exterior walls of the Premises, or
on the grounds, without in each instance, the written consent of Lessor. Any
aerial so installed without such written consent shall be subject to removal
without notice at any time. Lessor may withhold consent in its sole discretion.

 

11. All garbage, including wet garbage, refuse or trash shall be placed by the
Lessee in the receptacles provided by the Lessor for that purpose and only
during those times prescribed by the Lessor.

 

12. Lessee shall not burn any trash or garbage at any time in or about the
Premises or any area of the Project.

 

13. Lessee shall observe all security regulations issued by the Lessor and
comply with instructions and/or directions of the duly authorized security
personnel for the protection of the Project and all tenants therein.

 

14. Any requirements of Lessee will be considered only upon written application
to Lessor at Lessor’s address set forth in the Lease.

 

15. No waiver of any rule or regulation by Lessor shall be effective unless
expressed in writing and signed by Lessor or its authorized agent.

 

16. Lessor reserves the right to exclude or expel from the Project any person
who, in the judgment of Lessor, is intoxicated or under the influence of liquor
or drugs, or who shall in any manner do any act in violation of the law or the
rules and regulations of the Project.

 

17. Lessor reserves the right at any time to change or rescind any one or more
of these rules or regulations or make such other and further reasonable rules
and regulations as in Lessor’s judgment, may from time to time be necessary for
the operation, management, safety,

 

D-2



--------------------------------------------------------------------------------

care and cleanliness of the Project and the Premises, and for the preservation
of good order therein, as well as for the convenience of other occupants and
tenants of the Project. Lessor shall not be responsible to Lessee or to any
other person for the non-observance or violation of the rules and regulations by
any other tenant or other person. Lessee shall be deemed to have read these
rules and have agreed to abide by them as a condition to its occupancy of the
Premises.

 

18. Lessee shall abide by any additional rules or regulations which are ordered
or requested by any governmental or military authority.

 

19. In the event of any conflict between these rules and regulations, or any
further or modified rules and regulations from time to time issued by Lessor,
and the Lease provisions, the Lease provisions shall govern and control.

 

20. Lessor specifically reserves to itself or to any person or firm it selects,
(i) the right to place in and upon the Project (excluding the interior of the
Premises), coin-operated machines for the sale of cigarettes, candy and other
merchandise or service, and (ii) the revenue resulting therefrom.

 

D-3



--------------------------------------------------------------------------------

EXHIBIT “E”

To

MARY AVENUE OFFICE, LLC

LEASE

to

BLUE COAT SYSTEMS, INC.,

a Delaware corporation

For

PREMISES

at

420 N. Mary Avenue

Building

Sunnyvale, California

 

WORK LETTER AGREEMENT FOR LESSEE IMPROVEMENTS

AND INTERIOR SPECIFICATION STANDARDS

 

This Work Letter Agreement (“Work Letter”) shall set forth the terms and
conditions relating to the construction of Lessee Improvements within the
Premises. This Work Letter is essentially organized chronologically and is
intended to address the issues of the construction of Lessee Improvements at the
Premises, in sequence, as such issues will arise during the actual construction
of the Premises. All references in this Work Letter to Articles or Sections of
“the Lease” shall mean the relevant portions of the above referenced Lease to
which this Work Letter is attached as Exhibit “E,” and all references in this
Work Letter to Sections of “this Work Letter” shall mean the relevant portions
of Sections 1 through 5 of this Work Letter. “Lessor” herein shall have the same
meaning as “Lessor” in the Lease and “Lessee” herein shall have the same meaning
as “Lessee” in the Lease.

 

SECTION I

DELIVERY OF THE BASE BUILDING

 

1.1 Delivery by Lessor. On the Lease Commencement Date, following the full
execution and delivery of the Lease and this Work Letter by Lessor and Lessee,
Lessor shall deliver the Building to Lessee, and Lessee shall accept the
Building from Lessor in accordance with the terms and conditions of the Lease
including, without limitation, Sections 5.02 (a) and 5.03.

 

SECTION 2

LESSEE IMPROVEMENTS

 

2.1 Lessee to Construct. At Lessee’s sole cost and expense, Lessee shall
construct certain interior improvements in conformance with the Approved Working
Drawings described below (“Lessee Improvements”) and subject to all the terms
and conditions of the Lease and this Agreement. Lessee Improvements are
estimated to be completed by September 1, 2005, the Commencement Date, and said
Commencement Date shall not be extended, except by force majeure or a delay
caused by Lessor under this Work Letter.

 

E-1



--------------------------------------------------------------------------------

2.2 Lessee Improvement Allowance. Lessor shall provide a lessee improvement
allowance (the “Allowance”) in the amount of One Million One Hundred Sixty-Five
Thousand Eight Hundred and Sixty Dollars ($1,165,860) to be used by Lessee
solely for retrofitting the Premises pursuant to those certain plans and
specifications therefor dated 4/13/05, as such plans and specifications are
ultimately approved as the Final Space Plan (as defined below). The Allowance
shall be used towards the costs of Lessee Improvement Allowance Items (defined
below) and Lessor shall be under no obligation to fund costs relating to
equipment, including, without limitation, screening or viewing equipment, trade
fixtures, moving expenses and other personal property, but costs for
telecommunications, security, data, alarm systems and equipment which is an
integral part thereof (and wiring and cabling therefore) shall be included in
Lessee Improvement Allowance Items. In no event shall Lessor be obligated to
make disbursements of Lessor’s funds pursuant to this Work Letter in a total
amount which exceeds the cost of the Lessee Improvement Allowance Items. All
such improvements shall be subject to all of the terms of this Exhibit E. The
Allowance must be used on or before June 30, 2006 or any unused portion of the
Allowance shall be waived and forfeit as to Lessee. Also, if the actual cost of
such improvements is less than the amount of the Allowance, the unused portion
of the Allowance shall be forfeited by Lessee.

 

2.3 Disbursement of the Lessee Improvement Allowance.

 

2.3.1 Lessee Improvement Allowance Items. Except as otherwise set forth in this
Work Letter (and subject to Lessor’s obligations under Section 5.04 of the
Lease), the Lessee Improvement Allowance shall be disbursed by Lessor (pursuant
to Lessor’s disbursement process as described below) for costs of the
demolition, design and construction of the Lessee Improvements, including the
following items and costs (collectively, the “Lessee Improvement Allowance
Items”):

 

2.3.1.1 payment of fees of the “Architect,” and the “Engineers,” as those terms
are defined in Section 3.1 of this Work Letter and any fees paid by Lessee to a
project manager and other construction and/or design consultants as well as all
other reasonable, actual and documented out-of-pocket costs reasonably expended
by Lessor or Lessee in connection with the construction of the Lessee
Improvements;

 

2.3.1.2 the payment of plan check, permit and license fees relating to
construction of the Lessee Improvements;

 

2.3.1.3 the cost of construction of the Lessee Improvements, including, without
limitation, contractor’s fees and general conditions, costs of materials and
services, testing and inspection costs, costs of trash removal, demolition,
utility hook-up charges, hoist fees, parking fees and utilities usage;

 

2.3.1.4 the cost of any changes (which are not Lessor obligations under Sections
5.04 or 6.01 of the Lease) to the Construction Drawings or Lessee Improvements
required by the applicable laws;

 

2.3.1.5 sales and use taxes, gross receipts taxes and Title 24 fees; and

 

E-2



--------------------------------------------------------------------------------

2.3.1.6 the cost of supplemental furniture for the Premises, provided that such
furniture is of a quality similar to or greater than the quality of the
Furniture described in Schedule 1 to the Lease, even if the design of such
furniture differs from that of the Furniture.

 

2.3.2 Disbursement of the Lessee Improvement Allowance. During the design and
construction of the Lessee Improvements, Lessor shall make monthly disbursements
of the Lessee Improvement Allowance for Lessee Improvement Allowance Items for
the benefit of Lessee and shall authorize the release of monies for the benefit
of Lessee pursuant to the disbursement process set forth below. On or before the
twenty-fifth (25th) day of each month (a “Submittal Date”), Lessee shall deliver
to Lessor: (i) an application and certification for payment of the “Contractor,”
as that term is defined in Section 4.1 of this Work Letter (or reimbursement to
Lessee if Lessee has already paid the Contractor or other person or entity
entitled to payment) or Lessee, as applicable, showing the schedule, by trade of
percentage of completion of the Lessee Improvements in the Premises, detailing
the portion of the work completed and the portion not completed; (ii)
appropriate executed progress mechanics’ lien releases which comply with the
applicable provisions of California Civil Code Section 3262(d), and
unconditional releases (with respect to payments previously made); and (iii)
other information and documentation reasonably requested in good faith by
Lessor. On or before the date occurring fifteen (15) days after the Submittal
Date, and assuming Lessor receives all of the information described in items (i)
through (iii), above, Lessor shall deliver a check to Lessee made payable to
Lessee or if Lessee elects, to the Contractor, subcontractor, Architect,
Engineer or consultant designated by Lessee for payment. Notwithstanding the
foregoing, with respect to fees and expenses of the Architect or Engineers or
any other pre-construction items for which the payment scheme set forth in items
(i) and (ii) of the immediately preceding sentence is not applicable but which
fees, expenses and items are expressly included in Subsection 2.3.1 (above) as
“Lessee Improvement Allowance Items” (collectively, the “Non-Construction
Allowance Items”), Lessor shall make disbursements of the Lessee Improvement
Allowance therefore on a monthly basis following Lessor’s receipt of invoices
and other reasonable evidence that Lessee has incurred the cost for the
applicable Non-Construction Allowance Items, (unless Lessor has received a
preliminary notice in connection with such costs, in which event conditional
lien releases must be submitted in connection with such costs) and such other
information and documentation reasonably required by Lessor.

 

2.4 Lessee Improvement Specifications. Lessor has established specifications
(the “Specifications”) for the Building standard components to be used in the
construction of the Lessee Improvements in the Premises. The Specifications are
set forth on Schedule One hereto. The quality of Lessee Improvements shall be
equal to or of greater quality than the quality of the Specifications, provided
that the Lessee Improvements shall comply with certain Specifications as
designated by Lessor. Lessor may make changes to the Specifications from time to
time which changes shall not be retroactive.

 

SECTION 3

CONSTRUCTION DRAWINGS

 

3.1 Preparation of Drawings. Lessee shall retain an architect/space planner
reasonably approved by Lessor (the “Architect”) and engineering consultants
reasonably approved by Lessor (the “Engineers”) to prepare all plans and
engineering working drawings relating to the

 

E-3



--------------------------------------------------------------------------------

structural, mechanical, electrical, plumbing, HVAC, life safety, sprinkler and
any other work to be conducted in the Premises. The plans and drawings to be
prepared by Architect and the Engineers hereunder shall be referenced
collectively as the “Construction Drawings.” All Construction Drawings shall
comply with drawing format and specifications determined by Lessor, and shall be
subject to Lessor’s reasonable approval, which Construction Drawings shall
contain the information listed on Schedule Two attached hereto. Lessee and
Architect shall verify, in the field, the dimensions and conditions as shown on
the relevant portions of the base building plans, and Lessee and Architect shall
be solely responsible for the same, and Lessor shall have no responsibility in
connection therewith. Lessor’s review of the Construction Drawings as set forth
in this Section 3, shall be for its sole purpose and shall not imply Lessor’s
review of the same, or obligate Lessor to review the same, for quality, design,
Code compliance or other like matters. Accordingly, notwithstanding that any
Construction Drawings are reviewed by Lessor or its space planner, architect,
engineers and consultants, and notwithstanding any advice or assistance which
may be rendered to Lessee by Lessor or Lessor’s space planner, architect,
engineers, and consultants, Lessor shall have no liability whatsoever in
connection therewith and shall not be responsible for any omissions or errors
contained in the Construction Drawings, and Lessee’s waiver and indemnity set
forth in Section 7.07(a) of the Lease shall specifically apply to the
Construction Drawings.

 

3.2 Final Space Plan. Lessee shall supply Lessor with four (4) copies signed by
Lessee of its final space plan for the Premises before any architectural working
drawings or engineering drawings have been commenced. The final space plan (the
“Final Space Plan”) shall include a layout and designation of all offices, rooms
and other partitioning, their intended use, and equipment to be contained
therein. Lessor may request clarification or more specific drawings for special
use items not included in the Final Space Plan. Lessor shall advise Lessee
within five (5) business days after Lessor’s receipt of the Final Space Plan for
the Premises if the same is reasonably unsatisfactory or incomplete in any
respect. If Lessee is so advised, Lessee shall cause the Final Space Plan to be
revised to correct any deficiencies or other matters Lessor may reasonably
require and submit the revised Final Space Plan to Lessor for its approval no
later than five (5) business days after Lessor delivers its advice. If Lessor
makes any objections to the Final Space Plan, and provided such objections are
reasonable, Lessee shall revise the Final Space Plan and cause such objections
to be remedied in the revised Final Space Plan. Within two (2) business days
after Lessor receives the revised Final Space Plan, Lessor shall approve or
reasonably disapprove such revised Final Space Plan. This procedure shall be
repeated until the Final Space Plan is finally approved by Lessor and written
approval has been delivered to and received by Lessee. Lessor’s failure to
advise timely shall be deemed approval.

 

3.3 Final Working Drawings. After the Final Space Plan has been approved by
Lessor, Lessee shall supply the Engineers with a complete listing of standard
and non-standard equipment and specifications, including, without limitation,
B.T.U. calculations, electrical requirements and special electrical receptacle
requirements for the Premises, to enable the Engineers and the Architect to
complete the “Final Working Drawings” (as that term is defined below) in the
manner as set forth below. Upon the approval of the Final Space Plan by Lessor
and Lessee, Lessee shall promptly cause the Architect and the Engineers to
complete the architectural and engineering drawings for the Premises, and
Architect shall compile a fully coordinated set of architectural, structural,
mechanical, electrical and plumbing working drawings with complete
specifications in a form which is complete to allow subcontractors to bid

 

E-4



--------------------------------------------------------------------------------

on all of the work and to obtain all applicable permits (collectively, the
“Final Working Drawings”) and shall submit to Lessor for Lessor’s approval, four
(4) copies signed by Lessee of such Final Working Drawings. Lessor shall advise
Lessee within seven (7) business days after Lessor’s receipt of the Final
Working Drawings for the Premises if the same is reasonably unsatisfactory or
incomplete in any respect. If Lessee is so advised, Lessee shall immediately
revise the Final Working Drawings in accordance with such review and any
disapproval of Lessor in connection therewith and submit the revised Final
Working Drawings to Lessor no later than seven (7) business days after Lessor
delivers its advice. If Lessor makes any objections to the Final Working
Drawings, and provided such objections are reasonable, Lessee shall revise the
Final Working Drawings and cause such objections to be remedied in the revised
Final Working Drawings. Within two (2) business days after Lessor receives the
revised Final Working Drawings, Lessor shall approve or reasonably disapprove
such revised Final Working Drawings. This procedure shall be repeated until the
Final Working Drawings is finally approved by Lessor and written approval has
been delivered to and received by Lessee. Lessor’s failure to advise timely
shall be deemed approval.

 

3.4 Approved Working Drawings. The Final Working Drawings shall be approved by
Lessor (the “Approved Working Drawings”) prior to the commencement of
construction of the Lessee Improvements by Lessee. After approval by Lessor of
the Final Working Drawings, Lessee shall submit the same to the City of
Sunnyvale for all applicable building permits. Lessee hereby agrees that neither
Lessor nor Lessor’s consultants shall be responsible for obtaining any building
permit or certificate of occupancy for the Premises and that obtaining the same
shall be Lessee’s responsibility; provided, however, that Lessor shall cooperate
with Lessee in a timely manner in executing permit applications and performing
other ministerial acts reasonably necessary to enable Lessee to obtain any such
permit or certificate of occupancy. No changes, modifications or alterations in
the Approved Working Drawings may be made without the prior written consent of
Lessor, which consent may not be unreasonably withheld, conditioned or delayed.

 

SECTION 4

CONSTRUCTION OF THE LESSEE IMPROVEMENTS

 

4.1 Lessee’s Selection of Contractors.

 

4.1.1 The Contractor. A general contractor shall be retained by Lessee to
construct the Lessee Improvements pursuant to a written construction contract
(“Construction Contract”). Such general contractor (“Contractor”) shall be
selected by Lessee subject to Lessor’s consent, which consent shall not be
unreasonably withheld, conditioned or delayed provided that such contractor is a
California licensed contractor with a successful track record of constructing
first class Lessee improvements in first class office buildings and has never
been involved in a material dispute with Lessor. Notwithstanding anything herein
to the contrary, Lessor hereby agrees not to withhold Lessor’s consent to the
use of either OPI Construction, McLarney Construction or Rudolph & Sletten as
the Contractor.

 

4.1.2 Lessee’s Agents. All subcontractors, laborers, materialmen, and suppliers
used by Lessee (such subcontractors, laborers, materialmen, and suppliers, to be
referred to collectively with the Contractor as “Lessee’s Agents”) must be
approved in writing by Lessor, which

 

E-5



--------------------------------------------------------------------------------

approval shall not be unreasonably withheld, conditioned or delayed. If Lessor
does not approve any of Lessee’s proposed subcontractors, laborers, materialmen
or suppliers, Lessee shall submit other proposed subcontractors, laborers,
materialmen or suppliers for Lessor’s written approval. Notwithstanding the
foregoing, Lessee shall retain subcontractors of good reputation with the
requisite skills, qualifications and experience in connection with any work to
be performed in the Premises.

 

4.2 Construction of Lessee Improvements by Lessee’s Agents.

 

4.2.1 Construction Contract, Cost Budget. Within two (2) business days of its
execution by Lessee and Contractor, Lessee shall deliver a copy of the
Construction Contract and the budget for the construction of the Lessee
Improvements.

 

4.2.2 Lessee’s Agents.

 

4.2.2.1 Lessor’s General Conditions for Lessee’s Agents and Lessee Improvement
Work. Lessee’s and Lessee’s Agent’s construction of the Lessee Improvements
shall comply with the following: (i) the Lessee Improvements shall be
constructed in accordance with the Approved Working Drawings; and (ii) Lessee
shall abide by and cause all of Lessee’s Agents to abide by all rules made by
Lessor’s Building manager with respect to the use of freight, loading dock and
service elevators, storage of materials, coordination of work with the
contractors of other Lessees, and any other matter in connection with this Work
Letter, including, without limitation, the construction of the Lessee
Improvements. Lessee shall reimburse Lessor within ten (10) business days after
demand, for all costs of repair and cleanup incurred by Lessor for damage to the
Project, the Premises, the Building or any contents thereof (including, without
limitation Furniture) caused by Lessee or Lessee’s Agents or debris, litter or
other materials or matter left within the premises at any time.

 

4.2.2.2 Indemnity. Lessee’s indemnity of Lessor as set forth in Section 7.07(a)
of the Lease shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to any act or omission of
Lessee or Lessee’s Agents, or anyone directly or indirectly employed by any of
them, or in connection with Lessee’s non-payment of any amount arising out of
the Lessee Improvements and/or Lessee’s disapproval of all or any portion of any
request for payment. Such indemnity by Lessee, as set forth in Section 7.07(a)
of the Lease, shall also apply with respect to any and all costs, losses,
damages, injuries and liabilities related in any way to Lessor’s performance of
any ministerial acts reasonably necessary (i) to permit Lessee to complete the
Lessee Improvements, and (ii) to enable Lessee to obtain any building permit or
certificate of occupancy for the Premises.

 

4.2.2.3 Requirements of Lessee’s Agents. Each of Lessee’s Agents shall guarantee
to Lessee and for the benefit of Lessor that the portion of the Lessee
Improvements for which it is responsible shall be free from any defects in
workmanship and materials for a period of not less than one (1) year from the
date of completion thereof. Each of Lessee’s Agents shall be responsible for the
replacement or repair, without additional charge, of all work done or furnished
in accordance with its contract that shall become defective within one (1) year
after the completion of the work performed by such contractor or subcontractors.
The correction of such work shall include, without additional charge, all
additional expenses and damages incurred in

 

E-6



--------------------------------------------------------------------------------

connection with such removal or replacement of all or any part of the Lessee
Improvements, and/or Building, and/or Furniture and/or Common Areas that may be
damaged or disturbed thereby. All such warranties or guarantees as to materials
or workmanship of or with respect to the Lessee Improvements shall be contained
in the contract or subcontract and shall be written such that such guarantees or
warranties shall inure to the benefit of both Lessor and Lessee, as their
respective interests may appear, and can be directly enforced by either. Lessee
covenants to give to Lessor any assignment or other assurances which may be
necessary to effect such right of direct enforcement.

 

4.2.2.4 Insurance Requirements.

 

4.2.2.4.1 General Coverages. Lessee’s Contractor shall carry worker’s
compensation insurance covering all of their respective employees, and shall
also carry commercial general liability insurance, including property damage,
all with limits, in form and with companies as are required to be carried by
Lessee as set forth in Section 7.04 of the Lease.

 

4.2.2.4.2 Special Coverages. Lessee shall carry “Builder’s All Risk” insurance
in an amount approved by Lessor covering the construction of the Lessee
Improvements, and such other insurance as Lessor may require, it being
understood and agreed that the Lessee Improvements shall be insured by Lessee
pursuant to Section 7.02 of the Lease immediately upon completion thereof. Such
insurance shall be in amounts and shall include such extended coverage
endorsements as may be reasonably required by Lessor including, but not limited
to, the requirement that all of Lessee’s Agents shall carry excess liability and
Products and Completed Operation Coverage insurance, each in amounts not less
than $1,000,000 per incident, $2,000,000 in aggregate, and in form and with
companies as are required to be carried by Lessee as set forth in Section 7.05
of the Lease.

 

4.2.2.4.3 General Terms. Certificates for all insurance carried pursuant to this
Section 4.2.2.4 shall be delivered to Lessor before the commencement of
construction of the Lessee Improvements and before the Contractor’s equipment is
moved onto the Project. All such policies of insurance must contain a provision
that the company writing said policy will give Lessor thirty (30) days prior
written notice of any cancellation or lapse of the effective date or any
reduction in the amounts of such insurance. In the event that the Lessee
Improvements are damaged by any cause during the course of the construction
thereof, Lessee shall immediately repair the same at Lessee’s sole cost and
expense. Lessee’s Agents shall maintain all of the foregoing insurance coverage
in force until the Lessee Improvements are fully completed and accepted by
Lessor. All policies carried under this Section 4.2.2.4 shall insure Lessor and
Lessee, as their interests may appear, as well as Contractor and Lessee’s
Agents. All insurance, except Workers’ Compensation, maintained by Lessee’s
Agents shall preclude subrogation claims by the insurer against anyone insured
thereunder. Such insurance shall provide that it is primary insurance as
respects the Lessor and that any other insurance maintained by Lessor is excess
and noncontributing with the insurance required hereunder. The requirements for
the foregoing insurance shall not derogate from the provisions for
indemnification of Lessor by Lessee under Section 4.2.2.2 of this Work Letter.

 

4.2.3 Governmental Compliance. The Lessee Improvements shall comply in all
respects with the following: (i) the Code and other state, federal, city or
quasi-governmental

 

E-7



--------------------------------------------------------------------------------

laws, codes, ordinances and regulations, as each may apply according to the
rulings of the controlling public official, agent or other person; (ii)
applicable standards of the American Insurance Association (formerly, the
National Board of Fire Underwriters) and the National Electrical Code; and (iii)
building material manufacturer’s specifications.

 

4.2.4 Inspection by Lessor. Lessor shall have the right to inspect the Lessee
Improvements at all reasonable times, provided however, that Lessor’s failure to
inspect the Lessee Improvements shall in no event constitute a waiver of any of
Lessor’s rights hereunder nor shall Lessor’s inspection of the Lessee
Improvements constitute Lessor’s approval of the same. Should Lessor reasonably
disapprove any portion of the Lessee Improvements, Lessor shall notify Lessee in
writing of such disapproval and shall specify the items disapproved. Any defects
or deviations in, and/or disapproval by Lessor of, the Lessee Improvements shall
be rectified by Lessee at no expense to Lessor, provided however, that in the
event Lessor determines that a defect or deviation exists or disapproves of any
matter in connection with any portion of the Lessee Improvements and such
defect, deviation or matter might adversely affect the mechanical, electrical,
plumbing, heating, ventilating and air-conditioning or life-safety systems of
the Building, the structure or exterior appearance of the Building or any other
Lessee’s use of such other Lessee’s leased premises, Lessor may take such action
as Lessor deems reasonably necessary, at Lessee’s expense and without incurring
any liability on Lessor’s part, to correct any such defect, deviation and/or
matter, including, without limitation, causing the cessation of performance of
the construction of the Lessee Improvements until such time as the defect,
deviation and/or matter is corrected to Lessor’s satisfaction.

 

4.2.5 Meetings. Commencing upon the execution of this Lease, Lessee shall hold
periodic meetings at a reasonable time with the Architect and the Contractor
regarding the progress of the preparation of Construction Drawings and the
construction of the Lessee Improvements. Lessee shall provide Lessor with
reasonable advance written notice of all such meetings to enable Lessor’s
representative to attend and participate.

 

4.3 Notice of Completion; Copy of Record Set of Plans. Within ten (10) days
after completion of construction of the Lessee Improvements, Lessee shall cause
a Notice of Completion to be recorded in the office of the Recorder of the
County of Santa Clara in accordance with Section 3093 of the Civil Code of the
State of California or any successor statute, and shall furnish a copy thereof
to Lessor upon such recordation. If Lessee fails to do so, Lessor may execute
and file the same on behalf of Lessee as Lessee’s agent for such purpose, at
Lessee’s sole cost and expense. At the conclusion of construction, (i) Lessee
shall cause the Architect and Contractor (A) to update the Approved Working
Drawings as necessary to reflect all changes made to the Approved Working
Drawings during the course of construction, (B) to certify to the best of their
knowledge that the “record-set” of mylar “as-built” drawings are true and
correct, which certification shall survive the expiration or termination of this
Lease, and (C) deliver to Lessor two (2) printed sets and one (1) electronic set
in CAD format on CD of such record drawings within sixty (60) days following
issuance of a final permit accepting the work of Lessee Improvements or similar
final sign-off, and (ii) Lessee shall deliver to Lessor a copy of all
warranties, guaranties, and operating manuals and information relating to the
improvements, equipment, and systems in the Premises.

 

E-8



--------------------------------------------------------------------------------

 

SECTION 5

MISCELLANEOUS

 

5.1 Lessee’s Representative. Lessee has designated                             
as its sole representative with respect to the matters set forth in this Work
Letter, who shall have full authority and responsibility to act on behalf of the
Lessee as required in this Work Letter.

 

5.2 Lessor’s Representative. Lessor has designated                             
as its sole representatives with respect to the matters set forth in this Work
Letter, who, until further notice to Lessee, shall have full authority and
responsibility to act on behalf of the Lessor as required in this Work Letter.

 

5.3 Time of the Essence in This Lessee Work Letter. Unless otherwise indicated,
all references herein to a “number of days” shall mean and refer to calendar
days. If any item requiring approval is timely disapproved by Lessor, the
procedure for preparation of the document and approval thereof shall be repeated
until the document is approved by Lessor.

 

5.4 Lessee’s Lease Default. Notwithstanding any provision to the contrary
contained in this Lease, if any material default as described in Section 12.01
of Lease or failure by Lessee to timely observe or perform an obligation under
this Work Letter has occurred at any time on or before the substantial
completion of the Lessee Improvements, then (i) in addition to all other rights
and remedies granted to Lessor pursuant to the Lease, Lessor shall have the
right to cause Contractor to cease the construction of the Lessee Improvements
(in which case, Lessee shall be responsible for any further delay in the
substantial completion of the Lessee Improvements caused by such work stoppage),
and (ii) all other obligations of Lessor under the terms of this Work Letter
shall be forgiven until such time as such default is cured pursuant to the terms
of the Lease (in which case, Lessee shall be responsible for any delay in the
substantial completion of the Lessee Improvements caused by such inaction by
Lessor), and (iii) the date on which payment of Base Rent is to commence under
the Lease shall not be affected.

 

5.5 Lessee’s Agents. All subcontractors, laborers, materialmen, and suppliers
retained directly by Lessee shall conduct their activities in and around the
Project, the Premises, the Building or any contents thereof (including, without
limitation Furniture) in a harmonious relationship with all other
subcontractors, laborers, materialmen and suppliers at the Project and the
Premises.

 

5.6 Change Orders. No material changes, modifications or alterations in the
Approved Working Drawings in the Lessee Improvement work pursuant thereto
(collectively referred to as “Change Orders”) shall be made by Lessee without
the prior written consent of Lessor, which consent shall not be unreasonably
withheld or delayed. Lessor will respond to Lessee’s submission of all requests
for Change Orders for Lessor approval within three (3) business days from
Lessor’s actual receipt. All requests for Change Orders shall be made in
writing. Once approved in writing, such Change Orders shall become a part of the
Approved Working Drawings. Without limiting the foregoing, a Change Order shall
be automatically deemed “material” if such Change Order exceeds Thirty Thousand
Dollars ($30,000) in cost or if it could affect any of the Building systems or
structure.

 

E-9



--------------------------------------------------------------------------------

5.7 Assumption of the Risk. Lessee accepts, assumes and shall be solely
responsible for all risks for the construction and installation of the Lessee
Improvements other than for risks resulting from the gross negligence or willful
misconduct of Lessor or Lessor’s employees, agents, contractors or
subcontractors.

 

5.8 No Partnership. Nothing in this Agreement shall cause Lessor and Lessee to
be partners or joint venturers.

 

5.9 Hazardous Materials. If the construction of the Lessee Improvements or
Lessee’s move into the Premises will involve the use of Hazardous Materials,
Lessee shall comply with Lessor’s rules and regulations concerning such
Hazardous Materials.

 

E-10



--------------------------------------------------------------------------------

 

SCHEDULE ONE

TO

EXHIBIT E

TO

MARY AVENUE OFFICE, LLC

LEASE

TO

BLUE COAT SYSTEMS, INC.

a Delaware corporation

as

LESSEE

for

PREMISES

at

420 N. Mary Avenue

Sunnyvale, California 94086

 

INTERIOR SPECIFICATION STANDARDS

ABBREVIATED BUILDING STANDARDS

 

Note: The Lessee Improvements shall be Class “A” and, their quality must be at a
minimum, per the following standards:

 

GENERAL OFFICE

 

CUSTOM CABINETRY

 

SCOPE: All materials and labor for the construction and installation of
Cabinetry and all related accessories per WIC Standards.

 

A. Trade Standards: Woodworking Institute of California (WIC) latest edition
Section 15 and 16 for plastic laminated casework and plastic laminated
countertops. Color of plastic laminate to be selected by Architect.

 

B. All cabinetry to be constructed to “Custom-Grade” Specifications. Cabinetry
to be flush overlay construction.

 

C. Plastic Laminate: High Pressure thermoset laminated plastic surfacing
material to equal or surpass NEMA LD3, Nevamar, WilsonArt or approved equal.

 

  1. Countertops, shelf-tops, splashes, and edges: Grade GP 50, 0.050 inches
thick.

 

  2. All other exposed vertical surfaces: Grade GP 28, 0.028 inches thick.

 

  3. Semi-exposed backing sheet: Grade CL 20, 0.020 inches thick.

 

  4. Concealed backing sheet: Grade BK 20, 0.020 inches thick.

 

D. Adhesives: Bond surfaces to Type 11 as recommend by Plastic Laminate
Manufacturer.

 

1



--------------------------------------------------------------------------------

E. Hinges: Heavy-duty concealed self-closing hinges. Amount of hinges per Door
per WIC. Stanley or approved equal.

 

F. Door and Drawer Pulls: Wire-pull with 4-inch centers; Dull Chrome finish;
Stanley 4483 or approved equal.

 

G. Drawer slides: Heavy-duty grade with ball-bearings. Stanley, Klein, or
approved equal.

 

H. Door Catches: Heavy-duty commercial friction type.

 

  1. Recessed Adjustable Shelf Standards: Aluminum or zinc-plated recessed type;
Knape & Vogt with clips or approved equal.

 

I. Base and Wall Cabinets including doors: 3/4-inch thick medium density
particleboard:

 

  1. Conceal all fastenings.

 

  2. Provide clear spaces as required for mechanical and electrical fittings.

 

  3. Plastic laminate and self-edge all shelves.

 

  4. Provide 3/4-inch thick doors and drawer faces.

 

  5. Unless indicated otherwise, all shelving to be adjustable.

 

  6. Provide back and ends on all cabinets.

 

  7. All exposed cabinet faces to be plastic-laminated.

 

J. Countertops and Shelving: 3/4-inch thick medium density particleboard.
Backsplash to be 3/4 inches thick, glued and screwed into top with scribed
edges. Joints in countertop to be not closer than 24 inches from sinks. Joints
shall be shop fitted, splined, glued and mechanically fastened.

 

K. Installation of Cabinetry shall be per WIC instructions, Custom Grade.

 

WOOD DOORS

 

SCOPE: All materials and labor necessary for the installation of Wood Doors,
required accessories and preparations for hardware.

 

A. Non-rated Wood Doors: 1-3/4 inch thick, flush, solid core, plain sliced Birch
veneer with Birch edge. Cores may be either of the following: Glued block
Hardwood Core per NWMA or Particleboard Core per NWMA. Manufacturer: Algoma,
Weyerhaeuser, or approved equal.

 

B. Fire-rated Wood Doors: 1-3/4 inch thick, flush, solid core, plain sliced
Birch face veneer with Birch Edge with mineral core per rating. Manufacturer:
Algoma, Weyerhaeuser, or approved equal. Doors shall have a permanent UL label.

 

C. Vision Panels (where applies): Fire rated vision panel where required. Set in
square metal stop to match metal doorstops as provided by doorframe
manufacturer.

 

D. Doors shall be 8’- 0” x 3’-0” leafs typical.

 

2



--------------------------------------------------------------------------------

ALUMINUM DOOR AND WINDOW FRAMES

 

SCOPE: All materials and labor necessary for the installation of Aluminum Door
Frames.

 

A. Frame Manufacturers: Raco, or Ragland Manufacturing Company, Inc.

 

B. Door Frames: Non-rated and 20-minute label, Raco “Trimstyle” frame with Trim
700 (3/8 inch by 1- 1/2 inch) with no exposed fasteners.

 

C. Finish, Door and Window Frame Extrusions, Wall Trim:

 

  1. Painted and oven-cured with “Duralaq” finish.

 

  2. Color: Clear.

 

  3. Finish shall meet or exceed requirements of AAMA Specifications 603.

 

  4. Coat inside of frame profile with bituminous coating to a thickness of 1/16
inch where in contact with dissimilar materials.

 

DOOR HARDWARE

 

SCOPE: All materials and labor for the installation of all Door Hardware,
locksets, closers, hinges, miscellaneous door hardware.

 

A. Swinging Door Lockset and Cylinder: Schlage “L” series with lever handle with
6 pin cylinder.

 

B. Keyway: Furnish blank keyways to match existing master-key system. Match
existing keyways.

 

C. Finishes: Satin Chrome, 626 finish. Paint closers to match.

 

D. Kickplates: 16 gauge stainless steel; 10 inches high: width to equal door
width less 2 inches.

 

HARDWARE SCHEDULE

 

Hardware Group A (Typical, rated, single door)

 

1   Lockset   Schlage   L9050PD 1-1/2 pair   Butt Hinges   Hager   BB1279 1  
Closer   Norton   700 Series 1   Stop   Quality   331-E (332 @ carpet) 1   Smoke
Seal   Pemko   S88W

 

Hardware Group B (Typical, rated, closet/service door)

 

1   Lockset   Schlage   L9080PD 1-1/2 pair   Butt Hinges   Hager   BB1279 1  
Closer   Norton   700 Series w/ hold-open 1   Stop   Quality   331-(3 (332 @
carpet) 1   Smoke Seal   Pemko   S88W

 

3



--------------------------------------------------------------------------------

Hardware Group C (Typical, non-rated door)

 

1   Lockset   Schlage   L9050PD 1-1/2 pair   Butt Hinges   Hager   BB1279 1  
Stop   Quality   331-ES (332 @ carpet)

 

Hardware Group D (Typical, non-rated, closet/service door)

 

1   Lockset   Schlage   L9080PD 1-1/2 pair   Butt Hinges   Hager   BB1279 1  
Stop   Quality   331-ES (332 @ carpet)

 

Hardware Group E (Card-access door)

 

1   Electric Lockset   Schlage   L9080PDGU

1-1/2 pair

(2 pr @ 8’ door)

  Butt Hinges   Hager   BB1279 - NRP 1   Electric Butt   Hager   ETW 1   Closer
  Norton   700 Series w/ hold-open 1   Stop   Quality   331-ES (332 @ carpet)

 

Hardware Group F (Typical, double door)

 

1   Electric Lockset   Schlage   L9050PD 3 pair   Butt Hinges   Hager   BB1270 1
  Auto Flush Bolt   Glyn Johnson   FB-8 1   Dustproof Strike   Glyn Johnson  
DP2 2   Closer   Norton   7700 Series 2   Stop   Quality   331-ES (332 @ carpet)
1   Astragal   Pemko   355CS 1   Coordinator   Glyn Johnson   COR-2 1   Smoke
Seal   Pemko   S88W

 

GLAZING

 

SCOPE: All materials and labor for the installation of Glass.

 

A. Manufacturers: PPG Industries, or Viracon, Inc. See glazing schedule below.

B. Shop prepares all glazing. Edges to have no chips or fissures.

C. Glazing Materials:

 

  1. Safety Glass: ASTM C1048, fully tempered with horizontal tempering,
Condition A uncoated, Type 1 transparent flat, Class 1 clear, Quality q3 glazing
select, conforming to ANSI Z97.1.

 

4



--------------------------------------------------------------------------------

  2. Mirror Glass: Clear float type with copper and silver coating, organic
overcoating, square polished edges, 1/4-inch thick.

 

  4. Wire Glass: Clear, polished both sides, square wire mesh of woven stainless
steel wire 1/2 inch x 1/2 inch grid; 1/4 inch thick.

 

  4. Tempered Glass: 1/4 inch thick, no tong marks. UL rated for 1 -hour rating.

 

  5. Spacers: Neoprene.

 

  6. Tape to be poly-iso-butylene.

 

D. Schedule:

 

  1. Type A: 1/4-inch thick mirror, annealed, heat strengthened, or full
tempered as required.

 

  2. Type B: 1/4 inch thick clear float glass, annealed, heat strengthened, or
full tempered as required.

 

  3. Type C: 1/4-inch thick wire glass plate, square pattern “Baroque.”

 

LIGHT GAUGE METAL FRAMING

 

SCOPE: All materials and labor necessary for the installation of metal framing
and related accessories.

 

A. Structural Studs: 14 gauge punched channel studs with knurled screw-type
flanges, prime-coated steel. Manufacturer: United States Gypsum SJ or approved
equal. Submit cut-sheet of material.

 

B. Partition Studs: 20 gauge studs with key-hole shaped punch-outs at 24 inches
on center. Manufacturer: United States Gypsum ST or approved equal.

 

C. Fasteners for Structural Studs: Metal screws as recommended by metal system
manufacturer. Weld at all structural connection points.

 

D. Reinforce framed door and window openings with double studs at each jamb
(flange-to-flange and weld) and fasten to runners with screws and weld.
Reinforce head with 14 gauge double stud same width as wall. Screw and weld.

 

E. Provide all accessories as required to fasten metal-framing per manufacturers
recommendations.

 

F. Provide and install flat-strapping at all structural walls (walls with
concrete footings beneath the walls). Minimum bracing shall be 25 % of
structural walls shall be braced with flat-strapping per Manufacturers
recommendations. Weld at all strap ends and at all intermediate studs.

 

G. Provide foundation clips at 4’-0” on center at structural walls. Anchor with
1/2 inch diameter by 10 inch long anchor bolts.

 

H. Non-structural interior partitions shall be anchored with power-driven
fasteners at 4’-0” on center at the concrete slab.

 

5



--------------------------------------------------------------------------------

ACOUSTIC CEILING SYSTEM

 

SCOPE: All materials and labor for the installation of the Acoustic Ceiling
System including T-Bar system, Acoustic Ceiling Panels, Suspension wiring and
fastening devices and Glued-down Ceiling Panels.

 

A. Manufacturer: Armstrong, or approved equal. Exposed T-bar system; factory
painted; steel construction; rated for intermediate duty.

 

D. Acoustical Tile: “Second Look”, conforming to the following:

 

  1. Size: 24 x 48 inches.

 

  2. Thickness: 3/4 inches.

 

  3. Composition: Mineral.

 

  4. NRC Range: .55 to .60.

 

  5. STC Range: 35 to 39.

 

  6. Flame Spread: ASTME84,0-25. UL Label, 25 or under.

 

  7. Edge: Tegular, Lay-in.

 

  8. Surface Color: White.

 

  9. Surface Finish: Factory-applied washable vinyl latex paint.

 

G. Installation to be per ASTM C636 structural testing. Lateral support for each
96 square feet of ceiling flared at 45 degrees in 4 directions.

 

H. Provide clips for panel uplift restraints at all panels, 2 per panel.

 

GYPSUM WALLBOARD

 

SCOPE: Provide all materials and labor for the installation of Gypsum Wallboard
including all accessories and finishes.

 

A. Standard Gypsum Wallboard: ASTM C36;. Ends square cut, tapered edges.

 

B. Fire Resistant Gypsum Wallboard: ASTM C36, 5/8 inches thick Type X. Ends
square cut, tapered edges. See Drawings for locations.

 

C. Moisture-resistant gypsum wallboard: ASTM C630-90.

 

D. Joint-reinforcing Tape and Joint Compound: ASTM C475, as manufactured by or
recommended by wallboard manufacturer. Minimum 3 coat application for a smooth
finish.

 

E. Corner Bead: Provide at all exposed outside corners;

 

F. L-shaped edge trim: Provide at all exposed intersections with different
materials.

 

G. All work shall be done in accordance with the USG recommended method of
installation.

 

  1. Finish: smooth.

 

6



--------------------------------------------------------------------------------

PAINTING

 

A. Paint Manufacturers: ICI, Dunn-Edwards Corporation, Kelly Moore.

 

B. Paint colors shall be selected by the Architect.

 

C. Painting Schedule: Provide for 4 different color applications

 

  1. P-1: “Field”. Color to be selected.

 

  2. P-2: “Accent”. Color to be selected.

 

  3. P-3: “Accent”. Color to be selected.

 

  4. P-4: “Accent”. Color to be selected.

 

D. Interior Gypsum Wallboard:

 

  1. Primer: Vinyl Wall Primer/Sealer.

 

  2. 1 stand 2nd Coat: Eggshell Acrylic Latex.

 

E. Metal Framing:

 

  1. Primer: Red Oxide, shop-primed (for non-galvanized) if exposed.

 

F. Wood Work, Wood Doors:

 

  1. Two coats of transparent finish. Sand lightly between coats with steel
wool.

 

INSULATION

 

A. R-15 in exterior walls.

 

B. R-25 on Roof.

 

C. Sound batts in conference, restroom and lobby walls.

 

ROOF EQUIPMENT

 

A. Stainless steel mechanical platform and associated access stairs and guard
rail system.

 

B. EIFS roof screen to match detail of exterior GFRC Panel.

 

FULL HEIGHT GLAZED PARTITION

 

A. ¼” glazed partition, in building standard aluminum frame.

 

FINISHES

 

A. Vinyl Composite Tile: Armstrong stonetex, 12” x 12”.

 

7



--------------------------------------------------------------------------------

B. Resilient Base: Burke rubber wall base, 4” top set or cove, as appropriate
for VCT or carpet.

 

C. Window Coverings: Miniblinds, Levelor, color: TBD.

 

D. Carpet:

 

Option 1:

   Designweave, Windswept Classic 30 oz. (Direct glue installation) or equal.

Option 2: (cut pile)

   Upgrade

   Designweave, Tempest Classic 32 oz. (Direct glue installation) or equal.

Option 3: (cut pile)

   Upgrade

   Designweave, Sabre Classic, 38 oz. (Direct glue installation) or equal.

 

KITCHEN FIXTURES

 

A. Sink: Ekkay stainless steel, GECR-2521-L&R, 20 gauge, 25”w x 21 ¼” D x 5 3/8”
D, ADA compliant.

 

B. Kitchen Faucet: American Standard, Silhouette Single control, #4205 series,
spout 9 ¾”.

 

KITCHEN APPLIANCES

 

A. Dishwasher:

 

Option 1:

   GE GSD463DZWW, 24’W x 24 ¾” D x 34-35” H, 9 gallons/wash.

Option 2:

   Bosch, SHU5300 series, 5.4 gallons/wash-with water heater.

 

B. Refrigerator:

 

         Full Size:

   GE, “S” series top-mount, TBX16SYZ, 16.4 cubic feet, recessed, recessed
handles, 28” W x 29 1/8” D x 66 ¾” H, white, optional factory installed
ice-maker.

 

Under-counter:

 

Option 1:

   U-Line, #29R, 3.5 cubic feet, white.

Option 2:

   U-Line, Combo 29FF, Frost Free with factory installed icemaker, 2.1 cubic
feet, white.

 

C.     Microwave:

   GE, Spacemaker II JEM25WY, Midsize, 9 cubic feet, 800 watts, 23 13/16” W x 11
13/16”D x 12 5/16” H.

 

Option 1:

   Under counter Mounting Kit, #4AD19-4.

Option 2:

   Accessory Trim Kit # JXB37WN, 26 1/8” W X 18 1/4” H (built-in application).

 

8



--------------------------------------------------------------------------------

D.     Garbage Disposal:

   ISE #77, ¾” horsepower.

E.     Water Heater:

   To be selected by DES.

 

PUBLIC SPACES

 

FRONT BUILDING LOBBY

 

Walk Off Matts:

   Design Materials, Sisel, Calcetta #68. Natural, 100% coir.

Floor Tile:

   3/8” x 18” x 18” Stone or Marble set in mortar bed in recessed slab as
approved by Owner.

Transition Strips:

   5/16” x 1 ½” x random length strips, cherry wood flooring.

Corridor Carpeting:

   Carpet over pad, Atlas, New Vista or as approved by Owner.

Lobby Ceiling:

   Suspended gypsum board ceiling, Painted.

Building Lobby:

   Akarl shades hanging #J1-9 ¾” x 5’-2” or equal as approved

Pendant Fixture

   by owner.

Stairs &

   P & P Railing, Modesto with custom cherry guard rail

Mezzanine Railing:

   Rep: Oliver Capp (805) 241-8810. Hand and guard railing P & P Railings,
Modesto stainless steel railing with horizontal spirals and custom cherry guard
rail cap by others, fittings dark gray metallic or equal as approved by Owner.

 

BACK BUILDING LOBBY & EMERGENCY STAIRS

 

Walk Off Matts:

   Design Materials, Sisal, Calcutta #68, Natural, 100% coir.

Treads & Landings:

   Carpet covered concrete, as approved by Owner.

Stringers, Risers

   Painted steel stringer, eggshell finish & Handrails enamel.

Ceiling:

   Suspended gypsum board ceiling.

 

ELEVATORS

 

Cars:

   (1) 3800 lb, (1) 3500 lb 150 ft/min by Otis.

Elevator Doors:

   Stainless Steel.

 

9



--------------------------------------------------------------------------------

Elevator Interior Paneling:

   Cherry veneer with stainless steel reveals and railing.

Elevator Floor:

   Slate 3/8” x 18” x 18” tile as approved by Owner.

 

RESTROOMS

 

Counter tops:

   Stone/marble or equal as approved by Owner.

Walls at Lavatories:

   Eggshell finish, latex paint, Benjamin Moore.

Floor at Toilets:

   2” x 2” matte porcelain ceramic floor tiles, thin set, Dal-tile.

Walls at Toilets:

   2” x 2” matte porcelain ceramic floor tiles, thin set, Dal-tile.

Ceiling:

   Suspended gypsum board ceiling.

Toilet compartments:

    

 

  A. Manufactured floor-anchored metal toilet compartments and wall-hung urinal
screens.

 

  B. Approved Manufacturer, Global Steel Products Corp, or approved equal.

 

  C. Toilet Partitions: Stainless Steel finish.

 

  D. Hardware: Hinges: Manufacturer’s standard self-closing type that can be
adjusted to hold door open at any angle up to 90 degrees. Latch and Keeper:
Surface-mounted latch unit, designed for emergency access, with combination
rubber-faced door strike and keeper. Coat Hook: Combination hook and
rubber-tipped bumper. Door Pull: Manufacturer’s standard.

 

Ceramic Tile

 

  A. Manufacturer: Dal-Tile or approved equal.

 

  B. Size: 4-1/4” x 4-1/4” for walls, 8 x 8 for floors, ¾” liner strip as
accent.

 

  C. Glaze: Satin glaze for walls, unglazed tile for floors.

 

  D. Color: As selected by Architect.

 

  E. Accessories: Base, corners, coved cap and glazed to match.

 

  F. Wall and floor installation: per applicable TCA.

 

  G. Waterproof Membrane: Chloraloy or approved equal.

 

76



--------------------------------------------------------------------------------

  H. Tile Backer Board: 1/2 inch thick wonderboard.

 

  I. Grout: Commercial Portland Cement Grout; Custom Building Products or
approved equal.

 

  J. Mortar: Latex-Portland cement mortar; Custom Building Products or approved
equal.

 

RESTROOM:

 

Toilet:

   Kohler/American Standard, commercial quality.

Urinal:

   Kohler/American Standard, commercial quality.

Lavatory:

   Kohler/American Standard, undercounter.

Lavatory Faucet:

   Kroin handicap lavatory faucet #HV1LH, polished chrome.

Soap Dispenser Counter:

   Bobrick, 8226, Lavatory mounted for soaps, 34 fl oz.

Toilet accessories:

    

 

  A. Manufacturer: Bobrick Washroom Equipment, or approved equal.

 

  B. Schedule: Model numbers used in this schedule are Bobrick (134) unless
otherwise noted.

 

  C. Combination Paper Towel Dispenser/Waste Receptacle: Recessed, Model B-3944,
one per restroom #7151 and 7152, and two per restroom #7050 and 7061.

 

  D. Feminine Napkin Vendor: Recessed, combination napkin/tampon vendor, Model
B-3500, with 25 cent operation, one per each women’s toilet room.

 

  E. Soap Dispenser: Lavatory mounted dispenser, Model B-822, one per each
lavatory.

 

  F. Toilet Paper Dispenser: Surface-mounted, Model JRT, JR Escort, “In-Sight”
by Scott Paper Company, one per stall.

 

  G. Toilet Seat Cover Dispenser: Recessed, wall-mounted, Model B-301, one per
stall.

 

  H. Sanitary Napkin Disposal: Recessed, wall-mounted, Model B-353, one per each
women’s handicapped and odd stall.

 

11



--------------------------------------------------------------------------------

  I. Sanitary Napkin Disposal: Partition-mounted, Model B-354 (serves two
stalls).

 

  J. Grab Bars: Horizontal 36”, B6206-36: 42”, B62-6-42: one per each
handicapped stall.

 

  K. Mop/Broom Holders: B223-24 (one per janitor closet).

 

  L. Paper Towel Dispensers: Recessed mounted, Model B-359, one at side wall
adjacent to sink.

 

LESSEE CORRIDORS

 

Walls:

   Eggshell finish, latex paint, Benjamin Moore.

Floors:

   Level loop carpet over pad with 4” resilient base as approved by Owner.

Ceiling:

   24” x 24” x ¾” thick fine fissured type mineral fiber, Armstrong Cirus
acoustical tile (beveled regular edge) in a 24” x 24” Donn Fineline suspended
grid, white finish.

Water Fountain:

   Haws Model #1114 Stainless Steel #4.

Cross Corridor

   3’-6” x full height, 20 minute rated, pocket assembly,

Smoke Detector:

   on magnetic hold opens.

Corridor

   Carpyen “Berta” 35cm x 33 cm, engraved curved opaque glass,

Wall Sconce

   2 x 7-9W, #G-23.or equal as approved by owner.

 

ELECTRICAL

 

A. 50 foot candles at working surface.

 

B. 3 Bulb 2x4 parbolic fixtures.

 

C. ½ 20 Amp circuit for each hard wall office.

 

D. Electrical Devices: Recessed wall mounted devices with plastic cover plate.
Color: white, multi-gang plate 80400 Series duplex wall outlets.

 

E. Telephone/Data Outlets: Recessed wall mounted, Standard 2x4 wall box with ¾”
EMT conduit from box to sub out above ceiling walls pull string, cabling,
terminations and cover-plates, color: white, provided by Lessee’s vendor. Lessee
shall furnish telephone backboard.

 

12



--------------------------------------------------------------------------------

F. Light Switches: Dual level rocker type, mounted at standard locations, with
plastic cover plate, 5325-W cover plate single switch B0401-W, double switch
B0409-W. Decors by Leviton, colors: white, and will comply with Title 24 Energy
Codes. Decors by Leviton.

 

MECHANICAL

 

A. VAV Reheat system – design/build. Each floor to have a minimum of thirty
zones. Provide reheat boxes on all zones on top floor and at all exterior zones
on lower floor. System shall meet T-24 for ventilation. Design shall be for 73
deg. Ambient interior temperature and 2 ½ watts per sq. ft. min.

 

FIRE SPRINKLER SYSTEM

 

As required by NFPA & factory mutual standard hazard, seismically braced.

 

END

 

13



--------------------------------------------------------------------------------

SCHEDULE TWO

TO

EXHIBIT E

TO

MARY AVENUE OFFICE, LLC

LEASE

TO

BLUE COAT SYSTEMS, INC.

a Delaware corporation

as

LESSEE

for

PREMISES

at

420 N. Mary Avenue

Sunnyvale, California 94086

 

CONSTRUCTION DRAWINGS REQUIREMENTS

 

I. Floor Plans Showing:

 

  1. Location and type of all partitions.

 

  2. Location and type of all doors. Indicate hardware and provide keying
schedule.

 

  3. Location and type of glass partitions, windows, and doors. Indicate framing
and reference full-height partitions.

 

  4. Locations of telephone equipment room.

 

  5. Critical dimensions necessary for construction, with indication of required
clearances.

 

  6. Location and types of all electrical items: outlets, switches, telephone
outlets and lighting.

 

  7. Location and type of equipment that will require special electrical
requirements. Provide manufacturers’ specifications for use and operation,
including heat output.

 

  8. Location, weight per square foot, and description of any heavy equipment or
filing system.

 

  9. Requirements for special air-conditioning or ventilation.

 

  10. Location and type of plumbing.

 

  11. Location and type of kitchen equipment.

 

1



--------------------------------------------------------------------------------

  12. Location, type and color of floor covering, wall covering, paint and
finishes.

 

II. Details Showing

 

  1. All millwork with verified dimensions of all equipment to be built in.

 

  2. Corridor entrance.

 

  3. Bracing or support of special walls, glass partitions, etc., if desired. If
not included with the plans, Lessee’s engineer will design all support or
bracing required at Lessee’s expense.

 

III. Additional Information

 

  1. Provide Lessor with Title 24 energy calculations.

 

2



--------------------------------------------------------------------------------

Schedule 1

Existing Furniture Inventory and Furniture Layout

 

ITEM DESCRIPTION

--------------------------------------------------------------------------------

   Floor 1


--------------------------------------------------------------------------------

   Floor 2


--------------------------------------------------------------------------------

   Floor 3


--------------------------------------------------------------------------------

CONFERENCE ROOMS

              

Conference Tables

        11    11

Nienkamper “Vox” Meeting Table

              

Table top - cherry; leg finish - silver; grommet - aluminium

              

Conference Seating

        85    85

Keilhauer #9323 “Simple” Conference Room Chair

              

Seat Uph: Corrente; Color Onyx

              

Back Uph: Mesh; Color Sandstone

              

Frame finish: Charcoal Black

              

WORKSTATIONS/PRIVATE OFFICE FURNITURE

              

Workstations - Vitra

        130    130

C-K Workstations, storage walls, screens

              

Knoll Fabric - Progression Calcium; Basket Draft:

              

Pewter; Progression Basil

              

Printer Fax Stations

             0

Peter Pepper Wheelies Large A/V Media Cart

              

Natural Anodized Alumium

              

Interior Finish: Cool Grey Melamine

              

Exterior Finish: Soft White

              

Private Offices - Vitra

        21    21

Transform Private Office

              

Transform Work Wall - Wilsonart Natural Beech

              

Silver Powder Coat

              

Tacable back panel - Knoll Progression: Calcium

              

Ellipse Table - Wilsonart D3060; polished chrome

              

Task Seating

        152    152

Knoll Life Chair

              

Suspension Back Fabric - Eclipse (Black)

              

Seat Topper Knit Fabric - Eclipse (Black)

              

Base and Casters - Grey

              

Private Office Guest Chairs

        42    42

Izzy Gracie Side Chair

              

Finish - V02 Walnut; Frame GR03 Silver

              

BREAKROOM FURNITURE

              

Breakroom Table - HPL

             0

Laminate: Wisonart Ming Gold D422-60

              

Legs: Nickel; Self edge

              

Keilhauer #4501 “Gym” Chair, Armless

        20    20

Seat: Frost, Base: Nickel

              

Tag: Breakroom Seating

              

SOFT SEATING AREAS

              

Steelcase Sweeper Chairs - Lounge

        20    20

without wheels, mulit fabric

              

Steelcase - TS Table Oval - Coffee

        5    5

basic - sterling; top surf: 2313 Natural

              

Oval Table Top - HPL

        3    3

laminate - Nevamar s-2-84T

              

Self edge; legs turnstone smoke legs - silver

              

Steelcase Sweeper Chairs - Guest Armless

        12    12

frame: silver; shell - natural

              

uph: special fabric - Knoll

              

BUILDING LOBBY

              

Giulio Bench - Ebony - Design Within Reach

   1          

Theater Armchair - Camel - Design Within Reach

   4          

 

3



--------------------------------------------------------------------------------

LOGO [g71231img-2.jpg]

 

4



--------------------------------------------------------------------------------

LOGO [g71231img-3.jpg]

 

5



--------------------------------------------------------------------------------

LOGO [g71231img-4.jpg]

 

6



--------------------------------------------------------------------------------

Schedule 2

 

Approximate Location of Blue Coat Visitors Parking

 

LOGO [g71231img-5.jpg]

 